Exhibit 10.1

EXECUTION VERSION

 

 

 

$5,000,000,000

AMENDED AND RESTATED 364-DAY CREDIT AND GUARANTEE AGREEMENT

Dated as of November 26, 2018

among

PAYPAL HOLDINGS, INC.,

as the Borrower,

The Designated Borrowers from Time to Time Parties Hereto,

PAYPAL, INC.,

as the Subsidiary Guarantor,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

and

The Other Lenders Party Hereto

 

 

 

GOLDMAN SACHS BANK USA,

as Syndication Agent,

and

MUFG BANK, LTD.,

HSBC BANK USA, N.A. and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Documentation Agents

 

 

 

JPMORGAN CHASE BANK, N.A. and

GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

   Defined Terms      1  

1.02

   Other Interpretive Provisions      23  

1.03

   Accounting Terms      23  

1.04

   Rounding      24  

1.05

   Times of Day      24  

1.06

   Interest Rates; LIBOR Notification      24  

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     25  

2.01

   Loans      25  

2.02

   Borrowings, Conversions and Continuations of Loans      25  

2.03

   Prepayments      27  

2.04

   Termination or Reduction of Commitments      28  

2.05

   Repayment of Loans      28  

2.06

   Interest      28  

2.07

   Fees      29  

2.08

   Computation of Interest and Fees      30  

2.09

   Evidence of Debt      30  

2.10

   Payments Generally; Administrative Agent’s Clawback      31  

2.11

   Sharing of Payments by Lenders      32  

2.12

   Defaulting Lenders      33  

2.13

   Judgment Currency      33  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     34  

3.01

   Taxes      34  

3.02

   Illegality      37  

3.03

   Inability to Determine Rates      37  

3.04

   Increased Costs; Reserves on Eurocurrency Rate Loans      38  

3.05

   Compensation for Losses      40  

3.06

   Mitigation Obligations; Replacement of Lenders      40  

3.07

   Survival      41  

ARTICLE IV. CONDITIONS PRECEDENT

     41  

4.01

   Conditions of Closing      41  

4.02

   Conditions to all Borrowings      42  

4.03

   Conditions to Initial Borrowings by each Designated Borrower      43  

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     44  

5.01

   Existence, Qualification and Power      44  

5.02

   Authorization; No Contravention      44  

5.03

   Governmental Authorization; Other Consents      44  

5.04

   Binding Effect      44  

5.05

   Financial Statements; No Material Adverse Effect      45  

5.06

   Litigation      45  

5.07

   Ownership of Property      45  

5.08

   Taxes      45  

5.09

   ERISA Compliance; Foreign Plans      45  

5.10

   Margin Regulations; Investment Company Act      46  

5.11

   Disclosure      46  

5.12

   Intellectual Property; Licenses, Etc.      46  

5.13

   Anti-Corruption Laws and Sanctions      47  

5.14

   EEA Financial Institutions      47  

ARTICLE VI. AFFIRMATIVE COVENANTS

     47  

6.01

   Financial Statements      47  

6.02

   Certificates; Other Information      48  

6.03

   Notices      48  

6.04

   Payment of Taxes      48  

6.05

   Preservation of Existence, Etc.      49  

6.06

   Maintenance of Properties      49  

6.07

   Maintenance of Insurance      49  

6.08

   Compliance with Laws      49  

6.09

   Books and Records      50  

6.10

   Use of Proceeds      50  

6.11

   Ownership of Designated Borrowers and the Subsidiary Guarantor      50  

ARTICLE VII. NEGATIVE COVENANTS

     50  

7.01

   Liens      50  

7.02

   Fundamental Changes      53  

7.03

   Use of Proceeds      53  

7.04

   Financial Covenants      54  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     54  

8.01

   Events of Default      54  

8.02

   Remedies Upon Event of Default      56  

8.03

   Application of Funds      56  

ARTICLE IX. ADMINISTRATIVE AGENT

     57  

9.01

   Appointment and Authority      57  

9.02

   Rights as a Lender      57  

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

9.03

   Exculpatory Provisions      57  

9.04

   Reliance by Administrative Agent      58  

9.05

   Delegation of Duties      58  

9.06

   Resignation of Administrative Agent      59  

9.07

   Non-Reliance on Administrative Agent and Other Lenders      59  

9.08

   No Other Duties, Etc.      60  

9.09

   ERISA Matters      60  

ARTICLE X. GUARANTY

     62  

10.01

   Guarantee      62  

10.02

   No Subrogation      63  

10.03

   Amendments, etc. with respect to the Obligations      63  

10.04

   Guarantee Absolute and Unconditional      63  

10.05

   Reinstatement      64  

10.06

   Payments      64  

10.07

   Independent Obligations      65  

10.08

   Release      65  

ARTICLE XI. MISCELLANEOUS

     65  

11.01

   Amendments, Etc.      65  

11.02

   Notices; Effectiveness; Electronic Communication      67  

11.03

   No Waiver; Cumulative Remedies      69  

11.04

   Expenses; Indemnity; Damage Waiver      69  

11.05

   Payments Set Aside      71  

11.06

   Successors and Assigns      71  

11.07

   Treatment of Certain Information; Confidentiality      75  

11.08

   Right of Setoff      76  

11.09

   Interest Rate Limitation      76  

11.10

   Counterparts; Integration; Effectiveness      77  

11.11

   Survival      77  

11.12

   Severability      77  

11.13

   Replacement of Lenders      77  

11.14

   Governing Law; Jurisdiction; Etc.      78  

11.15

   Waiver of Jury Trial      79  

11.16

   No Advisory or Fiduciary Responsibility      79  

11.17

   USA PATRIOT Act Notice      80  

11.18

   Termination of Joinder Agreements      80  

11.19

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      80
 

11.20

   Amendment and Restatement; No Novation      81  

 

- iii -



--------------------------------------------------------------------------------

SCHEDULES

2.01

   Commitments and Applicable Percentages

7.01

   Existing Liens

11.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

   Form of

A

   Committed Loan Notice

B

   Note

C

   Compliance Certificate

D

   Assignment and Assumption

E

   U.S. Tax Compliance Certificate

F

   Joinder Agreement

 

- iv -



--------------------------------------------------------------------------------

AMENDED AND RESTATED 364-DAY CREDIT AND GUARANTEE AGREEMENT

This AMENDED AND RESTATED 364-DAY CREDIT AND GUARANTEE AGREEMENT (“Agreement”)
is entered into as of November 26, 2018, among PAYPAL HOLDINGS, INC., a Delaware
corporation (the “Borrower”), the Designated Borrowers from time to time parties
hereto, PAYPAL, INC., a Delaware corporation (the “Subsidiary Guarantor”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

The Borrower and the Subsidiary Guarantor entered into the 364-Day Credit and
Guarantee Agreement, dated as of December 5, 2017 (the “Existing Credit
Agreement”), with the several Lenders party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent.

The parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
on the Closing Date.

It is the intent of the parties hereto that this Agreement amend and restate and
replace in its entirety the Existing Credit Agreement but does not constitute a
novation of the indebtedness described therein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree the Existing Credit Agreement shall be amended and restated
and replaced in its entirety as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABR” means, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
1⁄2 of 1% and (c) the Adjusted Eurocurrency Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that for the purpose of this definition, the
Adjusted Eurocurrency Rate for any day shall be based on the Eurocurrency Screen
Rate (or if the Eurocurrency Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the ABR due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted Eurocurrency Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
Eurocurrency Rate, respectively. If the ABR is being used as an alternate rate
of interest pursuant to Section 3.03 hereof, then the ABR shall be the greater
of clause (a) and (b) above and shall be determined without reference to clause
(c) above. For the avoidance of doubt, if the ABR shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. When used in
reference to any Loan or Borrowing, “ABR” refers to whether such Loan, or the
Loans comprising such Borrowing, bear interest at a rate determined by reference
to the ABR.



--------------------------------------------------------------------------------

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary of the Borrower).

“Actual Knowledge” means, with respect to any information or event, that a
Responsible Officer of the Borrower has actual knowledge of such information or
event.

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Rate Loan
for any Interest Period, an interest rate per annum equal to (a) the
Eurocurrency Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address in the
United States and, as appropriate, account as set forth on Schedule 11.02, or
such other address in the United States or account as the Administrative Agent
may from time to time notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Early Maturity Amount” means, with respect to any Early Maturity
Event, the aggregate (without duplication) financing commitments obtained and/or
Net Cash Proceeds received in the Capital Markets Transaction giving rise to
such Early Maturity Event.

“Applicable Jurisdiction” has the meaning specified in Section 11.04(a).

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time; provided that in the case
of Section 2.12 when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the commitment
of each Lender to make Loans has been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Rate Loan, or with respect to the Commitment Fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Rate”, “ABR Rate” or “Commitment Fee”, as the
case may be, based upon the Index Debt Rating by Moody’s, S&P and/or Fitch,
respectively, applicable on such date:

Applicable Rate

 

Index Debt Rating

   Eurocurrency
Rate     ABR Rate     Commitment
Fee  

Level I

Index Debt Ratings of at least A- by S&P/A- by Fitch/A3 by Moody’s

     1.00 %      0.00 %      0.08 % 

Level II

Index Debt Ratings of at least BBB+ by S&P/ BBB+ by Fitch/Baa1 by Moody’s and
not Level I

     1.125 %      0.125 %      0.10 % 

Level III

Index Debt Ratings below Level II

     1.25 %      0.25 %      0.125 % 

For purposes of the foregoing pricing grid, (i) in the event that Index Debt
Ratings are provided by all of Moody’s, Fitch and S&P, and such ratings shall
fall within different Levels (A) if any two ratings are at the same Level, the
Applicable Rate shall be based upon such Level and (B) if no two ratings are at
the same Level, the Applicable Rate shall be based upon the Level which is in
the middle of the distribution of the three ratings; (ii) in the event that
Index Debt Ratings are provided by any two of Moody’s, Fitch and S&P, (A) if
such ratings shall fall

 

3



--------------------------------------------------------------------------------

within the same Level, the Applicable Rate shall be based upon such Level, and
(B) if such ratings shall fall within different Levels, the Applicable Rate
shall be based on the higher of the two Levels unless one of the two ratings is
two or more Levels lower than the other, in which case the Applicable Rate shall
be determined by reference to the Level immediately below the Level of the
higher of the two ratings; (ii) in the event that an Index Debt Rating is
provided only by one of Moody’s, Fitch and S&P, the Applicable Rate shall be
based on such Level; (iii) if at any time the Borrower does not have an Index
Debt Rating from any of S&P, Moody’s and Fitch, the Applicable Rate shall be
based on Level III status; and (iv) if the Index Debt Rating established by a
rating agency shall be changed (other than as a result of a change in the rating
system of such rating agency), such change shall be effective as of the date on
which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent pursuant to Section 6.02 or otherwise. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of any of the rating agencies
shall change, or if any such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means JPMorgan Chase Bank, N.A. and Goldman Sachs Bank USA.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent (and the
Borrower, in the case that the Borrower’s consent is required hereunder), in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent and the Borrower.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP as
in effect on the Closing Date, (b) in respect of any Synthetic Lease Obligation,
the capitalized amount of the remaining lease payments under the relevant lease
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP as in effect on the Closing Date if such lease were
accounted for as a capital lease and (c) in respect of any Securitization, an
amount equal to (i) the outstanding principal amount of Indebtedness incurred at
such time by the Securitization Subsidiary, or (ii) if the Securitization
Subsidiary has incurred no such Indebtedness, the unrecovered purchase price of
all accounts receivable (or interest therein) or other assets sold or
transferred by such Securitization Subsidiary to the conduit entity or other
credit provider relating to such Securitization.

 

4



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related audited consolidated statements of income or operations,
Stockholders’ Equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to,
but not including, the Commitment Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” means materials and/or information made available to the
Lenders by the Administrative Agent or provided by or on behalf of the Borrower
under this Agreement.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period,
made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York or San Francisco, California; provided that
if such day relates to any Eurocurrency Rate Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in U.S. Dollars in
the London interbank market.

“Capital Markets Transaction” means any transaction whereby the Borrower or any
of its Subsidiaries (i) issues any securities, including equity, debt and hybrid
securities, debt securities convertible to equity and any and all warrants,
rights or options to purchase any of the foregoing, in each case whether in a
public offering or a private placement, but excluding any issuances pursuant to
employee stock plans or other benefit or employee incentive arrangements
issuances, or (ii) enters into any credit facility (other than any credit
facility that replaces the Existing Facility) or any extensions of credit are
made under the Existing Facility; provided, however, that “Capital Markets
Transaction” shall not include (i) intercompany debt among the Borrower and/or
its Subsidiaries, (ii) any issuances by any Subsidiary of the Borrower to any
other Subsidiary of the Borrower or to the Borrower, (iii) extensions of credit
under the Existing Facility or any revolving facility in replacement thereof or
any amendment or amendment and restatement of the Existing Facility in a
principal amount outstanding not to exceed $2,000,000,000 in the aggregate,
(iv) any other ordinary course borrowings under and commitments under existing
working capital or overdraft facilities (other than the Existing

 

5



--------------------------------------------------------------------------------

Facility or a replacement thereof), (v) commitments under and extensions of
credit under working capital facilities and overdraft facilities entered into
after the Closing Date in a principal outstanding amount not to exceed
$250,000,000 in the aggregate, (vi) purchase money indebtedness and capital
leases incurred in the ordinary course of business, (vii) indebtedness (and any
commitments in respect thereof) the Net Cash Proceeds of which are used to
finance an Acquisition or an investment, and (viii) indebtedness (and any
commitments in respect thereof) acquired or assumed in an Acquisition.

“Change in Law” means the occurrence, after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted, issued
or implemented.

“Change of Control” means an event or series of events by which: any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, directly or indirectly, of 50% or
more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the U.S. Internal Revenue Code of 1986.

“Commitment” means, as to any Lender, the obligation of such Lender, if any, to
make Loans in an aggregate principal amount and/or face amount not to exceed the
amount set forth under the heading “Commitment” opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms and conditions hereof. The aggregate original amount of the
Commitments is $5,000,000,000.

“Commitment Fee” has the meaning specified in Section 2.07(a).

“Commitment Termination Date” means the earliest to occur of (a) April 6, 2019,
(b) the date of the fourth Borrowing pursuant to Section 2.01, (c) the date on
which the Aggregate Commitments are terminated or reduced to $0 pursuant to
Section 2.01(b) or 2.04, and (d) the date of termination of the commitment of
each Lender to make Loans pursuant to Section 8.02.

 

6



--------------------------------------------------------------------------------

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) interest expense for such period, (b) depreciation
and amortization expense (including amortization or impairment of Intangible
Assets for Acquisitions or Dispositions), for such period, (c) income tax
expense for such period, (d) non-cash charges or expenses related to equity
plans or equity awards in such period, (e) payroll taxes on exercise of stock
options or vesting of restricted stock units or other equity awards in such
period, (f) impairment of goodwill in such period, (g) extraordinary losses from
Acquisitions or Dispositions (in the case of Dispositions, not in the ordinary
course of business (as determined by the Borrower in good faith)) for such
period, (h) any transaction expenses from Acquisitions or Dispositions for such
period, and (i) non-cash restructuring charges and other non-cash exit and
disposal costs during such period (provided that cash payments in respect of
such restructuring charges and exit and disposal costs shall be deducted from
Consolidated EBITDA when such payments are made), and minus the following to the
extent included in calculating such Consolidated Net Income: (x) extraordinary
gains from Acquisitions or Dispositions (in the case of Dispositions, not in the
ordinary course of business (as determined by the Borrower in good faith)) for
such period and (y) any reversals of non-cash restructuring charges or other
non-cash exit and disposal costs during such period; provided, however, that
solely for the purpose of the computations of the Consolidated Interest Coverage
Ratio or Consolidated Leverage Ratio, if an Acquisition or a Disposition shall
have occurred during the relevant period, Consolidated EBITDA shall be
calculated, at the option of the Borrower, on a pro forma basis in accordance
with the SEC pro forma reporting rules under the Exchange Act, as if such
Acquisition or Disposition, as applicable, occurred on the first day of the
applicable period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four fiscal quarters most
recently ended to (b) Consolidated Interest Expense for the period of four
fiscal quarters most recently ended.

“Consolidated Interest Expense” means, for any period, total interest expense
(exclusive of any reduction or offset for interest income) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness
for borrowed money of the Borrower and its Subsidiaries and computed in
accordance with GAAP; provided, however, that, solely for the purpose of the
computations of the Consolidated Interest Coverage Ratio, if there has occurred
an Acquisition or Disposition during the relevant period, Consolidated Interest
Expense shall be calculated, at the option of the Borrower, on a pro forma basis
in accordance with the SEC pro forma reporting rules under the Exchange Act, as
if such Acquisition or Disposition, as applicable, occurred on the first day of
the applicable period.

 

7



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for
the period of four fiscal quarters ended on such date.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period and computed in accordance with GAAP.

“Consolidated Net Tangible Assets” means, as of any date on which the Borrower
effects a transaction requiring such Consolidated Net Tangible Assets to be
measured under this Agreement, the aggregate amount of assets (less applicable
reserves) after deducting therefrom (a) all current liabilities, except for
current maturities of long-term debt and obligations under capital leases, and
(b) all Intangible Assets, to the extent included in said aggregate amount of
assets, all as set forth in the most recent consolidated balance sheet of the
Borrower and its consolidated Subsidiaries prepared in accordance with GAAP
contained in an annual report on Form 10-K or a quarterly report on Form 10-Q
(in each case as amended, if applicable) filed by the Borrower with the SEC or
if, at such date, the Borrower shall have ceased filing such reports with the
SEC, the Borrower’s then most recent consolidated annual or quarterly balance
sheet prepared in accordance with GAAP.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness for borrowed money of the Borrower and its Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent (and, for purposes of Section 2.13
and the definition of “Defaulting Lender”, each Lender).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

8



--------------------------------------------------------------------------------

“Default Rate” means, with respect to the Obligations, an interest rate equal to
(i) the ABR plus (ii) the Applicable Rate, if any, applicable to ABR Loans plus
(iii) 2% per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent’s or the Borrower’s receipt of such
certification in form and substance reasonably satisfactory to the Borrower and
the Administrative Agent or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Designated Borrower” means each Subsidiary of the Borrower that becomes a party
hereto pursuant to Section 4.03, until such time as the Borrower notifies the
Administrative Agent in writing that it wishes to terminate such Subsidiary’s
designation as a Designated Borrower, so long as, on the effective date of such
termination, all Obligations of such Designated Borrower hereunder shall have
been paid in full.

“Designated Borrower Closing Date” means, with respect to each Designated
Borrower, the date on which the conditions precedent set forth in Section 4.03
shall have been satisfied in respect of such Designated Borrower.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

9



--------------------------------------------------------------------------------

“Documentation Agents” means MUFG Bank, Ltd., HSBC Bank USA, N.A. and Morgan
Stanley Senior Funding, Inc.

“Duration Fee” has the meaning specified in Section 2.07(b).

“Duration Fee Rate” means a rate determined in accordance with the table set
forth below:

 

Date

   Rate  

April 6, 2019

     0.050 % 

July 6, 2019

     0.150 % 

“Early Maturity Event” means the consummation of a Capital Markets Transaction
by the Borrower or any of its Subsidiaries.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code or Section 4001(a)(14) of ERISA (and Sections 414(m) and (o) of
the Code for purposes of provisions relating to Section 412 of the Code).

 

10



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal (as such terms are used in Sections 4203 and 4205,
respectively, of ERISA) by the Borrower or any ERISA Affiliate from a
Multiemployer Plan; (d) the failure of the Borrower or ERISA Affiliate to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan or any failure by any Pension Plan to satisfy the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Pension Plan, whether or not waived in
accordance with Section 412(c) of the Code or Section 302(c) of ERISA; (e) the
filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (f) the failure by the Borrower or any of its ERISA Affiliates to
pay when due (after expiration of any applicable grace period) any installment
payment with respect to Withdrawal Liability under Section 4201 of ERISA;
(g) the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination under Section 4041 or 4041A of ERISA, the
commencement of proceedings by the PBGC to terminate pursuant to Section 4042 of
ERISA, or the appointment of a trustee to administer pursuant to Section 4042 of
ERISA, any Pension Plan or Multiemployer Plan; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Loan for any
Interest Period, the Eurocurrency Screen Rate at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the Eurocurrency Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) then the
Eurocurrency Rate shall be the Interpolated Rate.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Eurocurrency Screen Rate” means, for any day and time, with respect to any
Eurocurrency Rate Loan for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for U.S. Dollars for a period equal
in length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion,
provided that if the Eurocurrency Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Event of Default” has the meaning specified in Section 8.01.

 

11



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Earnout” means any obligations of the Borrower or any Subsidiary to
pay additional consideration in connection with any Acquisition, if such
additional consideration is payable (i) in capital stock or other equity
interests or (ii) in cash or in capital stock or other equity interests (at the
option of the Borrower or such Subsidiary).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder: (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized, in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, or taxes imposed as a result of a present or former connection with
such jurisdiction (other than a connection arising solely from such recipient
having executed, delivered, enforced, become a party to, performed its
obligations, received payments, received or perfected a security interest under,
or engaged in any other transaction in accordance with the terms of this
Agreement); (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Loan Party is
located; (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by any Loan Party under Section 11.13), any U.S. federal withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from any Loan Party with respect to such withholding
tax pursuant to Section 3.01(a); (d) in the case of a Foreign Lender who is an
assignee (other than an assignee pursuant to a request by any Loan Party under
Section 11.13) of a Loan made to a Loan Party, any withholding tax that is
imposed on amounts payable to such Foreign Lender by such Loan Party at the time
such Foreign Lender becomes a party hereto, except to the extent that such
Foreign Lender’s assignor was entitled at such time to receive additional
amounts from such Loan Party with respect to such withholding tax pursuant to
Section 3.01(a); (e) any withholding tax attributable to a Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e); and (f) U.S. federal withholding taxes imposed pursuant to
FATCA.

“Existing Facility” means the revolving credit facility made available to the
Borrower pursuant to the Credit and Guarantee Agreement, dated as of July 17,
2015, among the Borrower, the Subsidiary Guarantor, JPMorgan Chase Bank, N.A.,
as administrative agent, and the other parties from time to time party thereto.

“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, or official agreement implementing an official government
agreement with respect to the foregoing.

 

12



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fitch” means Fitch, Inc. and any affiliate thereof and any successor thereto
that is a nationally-recognized rating agency.

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by the Borrower or any
Subsidiary.

“Foreign Lender” means, as to the Borrower or any Designated Borrower, any
Lender that is organized under the laws of a jurisdiction other than that in
which the Borrower or such Designated Borrower, as the case may be, is resident
for tax purposes. For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by the Borrower or any Subsidiary.

“Foreign Plan Event” means, with respect to any Foreign Benefit Arrangement or
Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable Law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered; or (c) the failure of any Foreign
Benefit Arrangement or Foreign Plan to comply with any material provisions of
applicable Law or with the material terms of such Foreign Benefit Arrangement or
Foreign Plan.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, that are applicable
to the circumstances as of the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

13



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or contingent or inchoate indemnity
obligations in effect on the Closing Date or entered into in connection with any
Acquisition or Disposition (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means collectively, the Borrower (but only with respect to any
Obligations of any Designated Borrower) and the Subsidiary Guarantor.

“Impacted Interest Period” has the meaning specified in the definition of
“Eurocurrency Rate.”

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person for borrowed money evidenced
by bonds, debentures, notes, loan agreements or other similar instruments;
(b) all direct or contingent obligations of such Person arising under letters of
credit, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments; (c) net obligations of such Person under any Swap Contract; (d) all
obligations of such Person to pay the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business and (ii) any earnout obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP, but in
any event “Indebtedness” shall exclude any Excluded Earnout); (e) indebtedness
of another Person secured by a Lien on property owned by such Person, whether or
not such indebtedness shall have been assumed by

 

14



--------------------------------------------------------------------------------

such Person or is limited in recourse (it being understood that obligations
secured by Liens of the type described in Section 7.01(f) shall not constitute
Indebtedness under this clause (e)); (f) Attributable Indebtedness in respect of
capital leases, Synthetic Lease Obligations and Securitizations (but excluding
any operating leases required to be classified as debt under GAAP); and (g) all
Guarantees of such Person in respect of any of the foregoing. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Index Debt Rating” means, for Moody’s, S&P or Fitch, its rating for senior,
unsecured, long-term indebtedness for borrowed money of the Borrower that is not
guaranteed by any other Person (other than the Subsidiary Guarantor) or subject
to any other credit enhancement or, if no such rating is available, (x) its
public corporate family rating of the Borrower (in the case of Moody’s), (y) its
public corporate rating of the Borrower (in the case of S&P) or (z) its
corporate or other equivalent rating of the Borrower (in the case of Fitch).

“Information” has the meaning specified in Section 11.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Payment Date” means, (a) as to any Loan other than an ABR Loan, the
last day of each Interest Period applicable to such Loan, and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any ABR Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower or the applicable
Designated Borrower in its Committed Loan Notice, or such other period that is
twelve months or less requested by the Borrower or such Designated Borrower and
available from all Lenders; provided that: (a) any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c) no Interest Period shall extend beyond the Maturity Date.

 

15



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurocurrency Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurocurrency
Screen Rate for the longest period for which the Eurocurrency Screen Rate is
available) that is shorter than the Impacted Interest Period; and (b) the
Eurocurrency Screen Rate for the shortest period (for which that Eurocurrency
Screen Rate is available) that exceeds the Impacted Interest Period, in each
case, at such time.

“IP Rights” has the meaning specified in Section 5.12.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a joinder agreement entered into by a Designated
Borrower in substantially the form of Exhibit F or any other form approved by
the Administrative Agent and the Borrower.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, encumbrance in the nature of a
security interest, lien (statutory or other) or other security interest.

“Loan” means an extension of credit by a Lender to the Borrower or any
Designated Borrower under Article II of this Agreement.

“Loan Documents” means this Agreement, any Notes and any Joinder Agreements that
have not been terminated pursuant to Section 11.18.

“Loan Parties” means the Borrower, each Designated Borrower and the Subsidiary
Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the results of operations, business, properties, or
financial condition of the Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of the Borrower to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Borrower of any Loan Document to which it is a party.

 

16



--------------------------------------------------------------------------------

“Maturity Date” means November 25, 2019.

“Maximum Rate” has the meaning specified in Section 11.09.

“Moody’s” means Moody’s Investors Service, Inc. and any affiliate thereof and
any successor thereto that is a nationally-recognized rating agency.

“Multiemployer Plan” means any “employee benefit plan” (as such term is defined
in Section 3(3) of ERISA) of the type described in Section 4001(a)(3) of ERISA,
to which the Borrower or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Net Cash Proceeds” means, with respect to any Capital Markets Transaction, the
excess of (i) the aggregate amount of all cash received by the Borrower or any
Subsidiary in connection with such transaction over (ii) the fees, underwriting
discounts, commissions and other expenses incurred by the Borrower or any of its
Subsidiaries in connection therewith.

“Note” means a promissory note made by the Borrower in favor of a Lender
requesting such a promissory note evidencing Loans made by such Lender,
substantially in the form of Exhibit B.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower and/or the Designated Borrowers arising
under any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising (including, in the case of
any Guarantor, its obligations pursuant to the guarantee contained in Article
X).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent comparable
constitutive documents with respect to any non-U.S. jurisdiction); and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership,

 

17



--------------------------------------------------------------------------------

joint venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of Loans at such time after giving effect
to any borrowings and prepayments or repayments of Loans.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency Rate Loans by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Patriot Act” has the meaning specified in Section 11.17.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

18



--------------------------------------------------------------------------------

“Plan Asset Regulation” means the regulations issued by the United States
Department of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29
of the United States Code of Federal Regulations, as modified by Section 3(42)
of ERISA, as the same may be amended from time to time.

“Platform” means IntraLinks or another similar electronic system.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Register” has the meaning specified in Section 11.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees agents and advisors of such
Person and of such Person’s Affiliates.

“Release Condition Ratings” means an Index Debt Rating of the Borrower of at
least two of the following: BBB+ by S&P, BBB+ by Fitch and Baa1 by Moody’s.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the unused Aggregate Commitments and the Total
Outstandings; provided that the Commitment of, and the portion of the Total
Outstandings held or deemed to be held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, chief financial officer
or treasurer of any Loan Party and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the Borrower (or, with
respect to a Designated Borrower, of such Designated Borrower) so designated by
any of the foregoing officers in the corporate banking resolutions delivered as
of the Closing Date pursuant to Section 4.01(a)(iii) (or, with respect to a
Designated Borrower, as of the applicable Designated Borrower Closing Date
pursuant to Section 4.03(c)) to the Administrative Agent, and as modified from
time to time to specify other authorized officers or employees, provided that a
certified copy of such modified resolutions is promptly delivered to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“S&P” means Standard & Poor’s Financial Services LLC and any affiliate thereof
and any successor thereto that is a nationally-recognized rating agency.

 

19



--------------------------------------------------------------------------------

“Sale Lease-Back Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of the Borrower of any
property which has been or is to be sold or transferred by the Borrower or such
Subsidiary to such Person with the intention of taking back a lease of such
property.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, limited to Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SEC Reports” means the annual, regular, periodic and special reports that the
Borrower has filed with the SEC under Section 12, 13 or 15(d) of the Exchange
Act prior to the date of this Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the PCAOB.

“Securitization” means the securitization by the Borrower or any Subsidiary of
accounts receivable or other assets.

“Securitization Subsidiary” means a wholly-owned Subsidiary of the Borrower
created solely for purposes of effectuating a Securitization, the activities and
assets of which are limited solely to such purpose and assets, and the
Organization Documents of which contain customary bankruptcy-remote provisions.

 

20



--------------------------------------------------------------------------------

“Significant Subsidiary” means, at any time, the Subsidiary Guarantor, any
Designated Borrower or any other Subsidiary that satisfies the criteria for a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date hereof. Such determination shall be made in relationship to the
Borrower and its Subsidiaries on a consolidated basis as of the end of the most
recently completed fiscal year on an annual basis at the time that the annual
financial statements for the Borrower and its Subsidiaries are delivered
pursuant to Section 6.01(a).

“Specified Indebtedness” has the meaning specified in Section 8.01(e).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurocurrency Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve
percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” has the meaning specified in the introductory paragraph
hereto.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any similar master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

21



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account any collateral and the effect of any legally
enforceable netting agreement relating to such Swap Contracts, (a) for any date
on or after the date such Swap Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Swap Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include a Lender or
any Affiliate of a Lender).

“Syndication Agent” means Goldman Sachs Bank USA.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so- called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of real property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means $200,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of each Lender.

“Type” means, with respect to a Loan, its character as an ABR Loan or a
Eurocurrency Rate Loan.

“United States” and “U.S.” mean the United States of America.

“U.S. Dollar” and “$” mean lawful money of the United States.

“Withdrawal Liability” means any liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are used in sections 4203 and 4205, respectively, of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

22



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The word “or” shall not be exclusive.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, and the definitions
of “Affiliate” and “Subsidiary” shall include Persons who shall meet the terms
of such definitions, at any time, on and after the date hereof, (iii) the words
“herein,” “hereof’ and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein
(provided that all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein). Notwithstanding anything to the contrary contained
herein, the accounting for operating leases and financing or capital leases
under GAAP as in effect on the Closing Date shall apply for determining
compliance with covenants in this Agreement and for all applicable calculations
under this Agreement.

 

23



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to Statement of Financial Accounting Standard No. 167 as if
such variable interest entity were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.06 Interest Rates; LIBOR Notification. The interest rate on Eurocurrency Rate
Loans is determined by reference to the Eurocurrency Rate, which is derived from
the London interbank offered rate. The London interbank offered rate is intended
to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Rate Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 3.03(b) of this Agreement,
such Section 3.03(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to
Section 3.03, in

 

24



--------------------------------------------------------------------------------

advance of any change to the reference rate upon which the interest rate on
Eurocurrency Rate Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “Eurocurrency
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 3.03, will be similar
to, or produce the same value or economic equivalence of, the Eurocurrency Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Loans in U.S. Dollars to the Borrower or a Designated Borrower in
up to four Borrowings, on any Business Day during the Availability Period, in an
aggregate amount not to exceed the amount of such Lender’s Commitment.

(b) Upon the occurrence of any Borrowing, the Aggregate Commitments shall be
automatically and permanently reduced by the aggregate principal amount of the
Loans funded pursuant to such Borrowing, and the Commitment of each Lender shall
be automatically and permanently reduced according to its Applicable Percentage.
Additionally, the Aggregate Commitments will terminate in full after the fourth
Borrowing pursuant to this Section 2.01.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
or a Designated Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 12:00 noon New York City time (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans and (ii) on the requested date of any
Borrowing of or conversion to ABR Loans; provided, however, that if the Borrower
or such Designated Borrower wishes to request Eurocurrency Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Administrative Agent not later than 12:00 noon New York City time four
Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
available to all of them. Not later than 12:00 noon New York City time, three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower or the
applicable Designated Borrower (which notice may be by telephone) whether or not
the requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Borrower or a Designated Borrower pursuant to this
Section 2.02(a) must be

 

25



--------------------------------------------------------------------------------

confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower or such Designated Borrower. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof, or if
the remaining amount available under the Commitments is less than $5,000,000, in
multiples of $1,000,000. Each Borrowing of or conversion to ABR Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof, or if the remaining amount available under the Commitments is less than
$5,000,000, in multiples of $1,000,000. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower or the applicable
Designated Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower or the applicable
Designated Borrower fails to specify a Type of Loan in a Committed Loan Notice
or if the Borrower or such Designated Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Eurocurrency Rate Loans with an Interest Period of one
month. Any such automatic conversion to Eurocurrency Rate Loans with an Interest
Period of one month shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrower or a Designated Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower or the applicable Designated Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Eurocurrency Rate Loans with an Interest Period of one month
described in the preceding subsection. In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
2:00 p.m. New York City time on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower or the applicable Designated Borrower, as applicable,
or the applicable Designated Borrower, as applicable, in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
or such Designated Borrower, as applicable, on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower or such Designated Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Loan may be converted to or
continued as a Eurocurrency Rate Loan and (ii) unless repaid, each Eurocurrency
Rate Loan shall be converted to an ABR Loan at the end of the Interest Period
applicable thereto.

 

26



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Borrower or the
applicable Designated Borrower, as applicable, and the Lenders of the interest
rate applicable to any Interest Period for Eurocurrency Rate Loans upon
determination of such interest rate. At any time that ABR Loans are outstanding,
the Administrative Agent shall notify the Borrower or the applicable Designated
Borrower, as applicable, and the Lenders of any change in the Prime Rate used in
determining the ABR promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.

2.03 Prepayments.

(a) Optional. The Borrower or a Designated Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
(including any conditional notice) must be received by the Administrative Agent
not later than 12:00 noon Pacific Time (A) three Business Days prior to any date
of prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment of
ABR Loans; (ii) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of ABR Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower or a Designated Borrower, the Borrower or such Designated Borrower, as
applicable, shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that a
notice of prepayment delivered by the Borrower or a Designated Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, any other Capital Market Transaction or any other transaction, in
which case such notice may be revoked by the Borrower or such Designated
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(b) Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each prepayment shall be applied to the Loans
of the Lenders in accordance with their respective Applicable Percentages.
Amounts prepaid pursuant to this Section 2.03 may not be reborrowed.

 

27



--------------------------------------------------------------------------------

2.04 Termination or Reduction of Commitments.

(a) The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon Pacific Time three Business Days
prior to the date of termination or reduction, and (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof. Notwithstanding anything to the contrary contained
herein, a notice of termination of the Aggregate Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or any other transaction, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All interest and fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination. Each reduction of the Aggregate
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

(b) The Aggregate Commitments shall automatically terminate on the Commitment
Termination Date; provided that, upon the occurrence of an Early Maturity Event
and to the extent that no Loans are outstanding (including following any payment
required under Section 2.05 (assuming such payment was made on the date such
Early Maturity Event occurs)), a portion of the Aggregate Commitments equal to
the Applicable Early Maturity Amount (less the amount of any payment required to
be made under Section 2.05 in respect of such Early Maturity Event) for such
Early Maturity Event shall automatically terminate on the date such Early
Maturity Event occurs.

2.05 Repayment of Loans. Each of the Borrower and the Designated Borrowers shall
repay to the Lenders on the Maturity Date the aggregate principal amount of
Loans outstanding to it on such date; provided that, upon the occurrence of an
Early Maturity Event and to the extent any Loans are outstanding, all or a
portion of the outstanding Loans equal to the Applicable Early Maturity Amount
related to such Early Maturity Event (or, if less, the aggregate then
outstanding principal amount of Loans) shall be payable as a scheduled payment
on the fifth Business Day following the occurrence of such Early Maturity Event.

2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each ABR Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the ABR plus the Applicable Rate.

(b) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such overdue amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

28



--------------------------------------------------------------------------------

(i) If any amount (other than principal of any Loan) payable by the Borrower or
a Designated Borrower under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
overdue amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(ii) While any Event of Default exists, each of the Borrower and the Designated
Borrowers shall pay interest on the principal amount of all outstanding
Obligations owing by it hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.07 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender (other than any Defaulting Lender) in accordance with its
Applicable Percentage, a commitment fee (the “Commitment Fee”), which shall
accrue at the Applicable Rate on the unused portion of the Aggregate Commitments
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met. The Commitment Fee shall
be due and payable quarterly in arrears on the last Business Day of each March
and June, commencing with the first such date to occur after the Closing Date,
and ending on the Commitment Termination Date. The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b) Duration Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
non-refundable duration fee (the “Duration Fee”) on each of April 6, 2019 and
July 6, 2019 (or, in each case, if such day is not a Business Day, the
immediately preceding Business Day) in an amount equal to the product of (i) the
applicable Duration Fee Rate and (ii) the Total Outstandings on such date.

(c) Other Fees. (i) The Borrower agrees to pay to the Administrative Agent the
fees in the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

29



--------------------------------------------------------------------------------

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(d) Fees Generally. All fees payable hereunder shall be paid on the dates due,
in U.S. Dollars, in immediately available funds, to the Administrative Agent for
distribution, in the case of Commitment Fees and Duration Fees, to the Lenders.
Fees paid shall not be refundable under any circumstances.

2.08 Computation of Interest and Fees. All computations of interest for ABR
Loans when the ABR is determined by reference to the Prime Rate shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed (including the first day but excluding the last day). All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (including the first day but excluding the last day)
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is repaid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. Any change in the interest
rate on a Loan resulting from a change in the ABR shall become effective as of
the opening of business on the day on which such change becomes effective. The
Administrative Agent shall promptly notify the Borrower or the applicable
Designated Borrower, as applicable, and the relevant Lenders of the effective
date and the amount of each such change in interest rate.

2.09 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower or a
Designated Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of any of the Borrower and the Designated Borrowers hereunder to
pay any amount owing by it with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, each of the Borrower and the Designated Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

30



--------------------------------------------------------------------------------

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower or a Designated Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by each of the Borrower and the Designated Borrowers hereunder shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office and in
immediately available funds not later than 2:00 p.m. New York City time on the
date specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein,
including, in the case of prepayments of and interest on commitments, if the
outstanding Loans are not ratable in proportion to the Applicable Percentages,
to each Lender ratable based on the amount owed to it) with respect to payments
received in respect of the Commitments. All payments received by the
Administrative Agent after 2:00 p.m. New York City time shall be deemed received
on the next Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower or a Designated Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be. All payments hereunder and under
each other Loan Document shall be made in U.S. Dollars.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of ABR Loans, prior to 2:00 p.m. New York City time on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of ABR Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower or the applicable Designated Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower or the applicable Designated Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower or such
Designated Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the rate
determined by the Administrative Agent in accordance with banking industry rules
and conventions on interbank compensation, plus any administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing, and (B) in the case of a payment to be made by the Borrower
or such Designated Borrower, the interest rate applicable to the applicable Loan
or, if such payment is in U.S. Dollars, ABR Loans. If the Borrower or such
Designated Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower or such Designated Borrower the
amount of such interest paid by it for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrower or such Designated Borrower shall be without prejudice
to any claim the Borrower or such Designated Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

31



--------------------------------------------------------------------------------

(c) Payments by Borrower or any Designated Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower or the applicable Designated Borrower, as applicable, prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower or such Designated Borrower will not
make such payment, the Administrative Agent may assume that the Borrower or such
Designated Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders the amount
due. In such event, if the Borrower or such Designated Borrower has not in fact
made such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules and conventions on interbank compensation. Any
payment by any Lender pursuant to this clause (i) shall be without prejudice to
any claim such Lender or the Administrative Agent may have against the Borrower
or the applicable Designated Borrower, as applicable, for having failed to make
such payment to the Administrative Agent.

A notice of the Administrative Agent to any Lender, the Borrower or any
Designated Borrower with respect to any amount owing under this subsection
(c) shall be conclusive, absent manifest error.

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower or the applicable Designated Borrower, as
applicable, by the Administrative Agent because the conditions to the applicable
Borrowings set forth in Article IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender within one Business Day,
without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such Lender
receiving payment of a proportion of the aggregate amount of such Loans and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the

 

32



--------------------------------------------------------------------------------

Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that: (i) if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (ii) the
provisions of this Section shall not be construed to apply to (x) any payment
made by any Loan Party pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each of the Borrower and the Designated
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower or such
Designated Borrower in the amount of such participation.

2.12 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.07(a); and

(b) the Commitment and Outstanding Amount of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.01); provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby.

In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

2.13 Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due from the Borrower or a Designated Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which the Administrative Agent could, in accordance with normal banking
procedures applicable to arm’s length transactions, purchase the specified
currency with such other currency at the Administrative Agent’s main New York
City office on the Business Day immediately preceding that on which final,
non-appealable judgment is given. The obligations of the Borrower or the
applicable Designated Borrower in respect of any sum due to any Credit

 

33



--------------------------------------------------------------------------------

Party hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Credit Party of any sum adjudged to be so due in such
other currency such Credit Party may in accordance with normal, reasonable
banking procedures purchase the specified currency with such other currency. If
the amount of the specified currency so purchased is less than the sum
originally due to such Credit Party in the specified currency, the Borrower or
the applicable Designated Borrower, as applicable, agrees, to the fullest extent
that it may effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify such Credit Party against such loss, and if the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any Credit Party in the specified currency and (b) any amounts shared with
other Lenders as a result of allocations of such excess as a disproportionate
payment to such Lender under Section 2.11, such Credit Party agrees to remit
such excess to the Borrower or such Designated Borrower.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without reduction or withholding for any Taxes, except as required by
applicable law, provided that if any withholding agent shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such withholding agent shall make such
deductions and (iii) such withholding agent shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) Payment of Other Taxes by any Loan Party. Without limiting the provisions of
subsection (a) above, any Loan Party, as applicable, shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent and each Lender, within 30 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes imposed on any payments
made pursuant to any Loan Document or with respect to any Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that no Loan Party
shall be obligated to make a payment pursuant to this Section 3.01 in respect of
penalties and interest attributable to or included in any Indemnified Taxes or
Other Taxes (and, for the avoidance of doubt, reasonable expenses arising
therefrom or with respect thereto), if (i) such penalties, interest or expenses
are attributable to the

 

34



--------------------------------------------------------------------------------

failure of the Administrative Agent or any Lender to pay amounts paid to the
Administrative Agent or any Lender by any Loan Party (for Indemnified Taxes or
Other Taxes) to the relevant Governmental Authority within thirty (30) calendar
days after receipt of such payment from such Loan Party or (ii) such penalties,
interest or expenses are attributable to the gross negligence or willful
misconduct of the Administrative Agent or any Lender. A certificate as to the
amount of such payment or liability delivered to the Borrower or any Designated
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Any Loan Party shall have the rights specified
in Section 11.13 in respect of any Lender for whose account any Loan Party makes
any payment under this Section 3.01.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes
pursuant to this Section 3.01 by any Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent; provided that
nothing in this Section 3.01(d) shall require such Loan Party to make available
its tax returns.

(e) Status of Lenders.

(i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Loan Party is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to such Loan Party (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by such Loan
Party or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by any Loan Party, or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by such Loan Party or the Administrative Agent as will enable such
Loan Party or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that any Loan Party is
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be reasonably requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable: (i) duly completed originals of IRS Form W-8BEN or
W-8BEN-E claiming eligibility for benefits of an income tax treaty to which the
United States is a party, (ii) duly completed originals of IRS Form W-8ECI,
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) duly completed originals of IRS Form
W-8BEN or W-8BEN-E

 

35



--------------------------------------------------------------------------------

or W-8IMY as appropriate, (iv) to the extent a Foreign Lender is not the
beneficial owner, duly completed originals of IRS Form W-8IMY, accompanied by
the applicable IRS forms from each beneficial owner, and (v) any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit any Loan Party to determine the withholding or deduction required to be
made. Each Lender that is a “U.S. person” as defined in Section 7701(a)(30) of
the Code shall deliver to the Borrower and Administrative Agent duly complete
originals of IRS Form W-9. Each Lender agrees that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall promptly update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for any Loan Party and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (ii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender has
determined, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall promptly pay to such Loan Party, as
applicable, an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender, as the case maybe, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to it (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

(g) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent for (i) any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that the Loan Parties have not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable

 

36



--------------------------------------------------------------------------------

to such Lender that are paid or payable by the Administrative Agent in
connection with any Loan Document and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.06(d) relating to
the maintenance of a Participant Register, and, in each case, any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 3.01(g) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph.

3.02 Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, U.S. Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert ABR Loans to Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower and each applicable Designated Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all affected Eurocurrency Rate Loans of such Lender to it to ABR Loans
either on the last day of the Interest Period if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted. The Borrower shall have
the rights in respect of any such Lender specified in Section 11.13.

3.03 Inability to Determine Rates.

(a) If, prior to the commencement of any Interest Period for a Eurocurrency Rate
Loan, (i) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that deposits in U.S. Dollars are not being
offered to banks in the London interbank eurocurrency market for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, (ii) the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate or because the Eurocurrency Screen
Rate is not available or published on a current basis) do not exist for
determining the Eurocurrency Rate or Adjusted Eurocurrency Rate, as applicable,
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan or (iii) the Administrative Agent is advised by the Required Lenders that
the Eurocurrency Rate or Adjusted Eurocurrency Rate, as applicable, for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will

 

37



--------------------------------------------------------------------------------

promptly so notify the Borrower, each Designated Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower and any applicable Designated Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, any such Loans will be deemed to have converted such request into
a request for a Borrowing of ABR Loans in the amount specified therein.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (ii) of Section 3.03(a) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (ii) of
Section 3.03(a) have not arisen but the supervisor for the administrator of the
Eurocurrency Screen Rate or a Governmental Authority having jurisdiction over
the Administrative Agent has made a public statement identifying a specific date
after which the Eurocurrency Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the Eurocurrency Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate). Notwithstanding anything to the
contrary in Section 11.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this paragraph (but, in the case of the
circumstances described in clause (ii) of the first sentence of this paragraph,
only to the extent the Eurocurrency Screen Rate for the applicable Interest
Period is not available or published at such time on a current basis), (x) any
Committed Loan Notice that requests the conversion of any Loan to, or
continuation of any Loan as, a Eurocurrency Rate Loan shall be ineffective, and
(y) if any Committed Loan Notice requests a Eurocurrency Rate Loan, such Loan
shall be made as an ABR Loan; provided that, if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e); (ii) subject any Lender to any tax
of any kind whatsoever with respect to this Agreement or any Eurocurrency Rate
Loan made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender); or (iii) impose on any Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurocurrency Rate Loans made by such Lender; and the result of

 

38



--------------------------------------------------------------------------------

any of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurocurrency Rate Loan (or of maintaining its obligation to make
any such Loan), or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, the Borrower or the applicable Designated Borrower,
as applicable, will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered;
provided that any such amount or amounts shall not be duplicative of any amounts
to the extent otherwise paid by the Borrower under any other provision of this
Agreement. The Borrower and each applicable Designated Borrower shall have the
rights specified in Section 11.13 in respect of any Lender for whose account the
Borrower or such Designated Borrower makes any payment under this Section 3.04.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in subsection (a) or (b)
of this Section and delivered to the Borrower or a Designated Borrower shall be
conclusive absent manifest error. Such Lender shall also certify that it is
generally charging such costs to similarly situated customers of the applicable
Lender under agreements having provisions similar to this Section 3.04 after
consideration of such factors as such Lender then reasonably determines to be
relevant (which determination shall be made in good faith (and not on an
arbitrary or capricious basis). The Borrower or the applicable Designated
Borrower, as applicable, shall pay such Lender the amount shown as due on any
such certificate within 30 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that neither the Borrower nor any Designated Borrower shall be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

39



--------------------------------------------------------------------------------

(e) Reserves on Eurocurrency Rate Loans. Each of the Borrower and the applicable
Designated Borrowers shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan made to it equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower or
such Designated Borrower shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, each of the Borrower and the applicable
Designated Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan made to it
other than an ABR Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); (b) any failure by it (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than an ABR Loan on the date or in the amount notified by it; or
(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by it pursuant to
Section 11.13; including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. Each of the Borrower and the applicable Designated Borrowers
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing. For purposes of calculating amounts payable by
the Borrower or any Designated Borrower to the Lenders under this Section 3.05,
each Lender shall be deemed to have funded each Eurocurrency Rate Loan made by
it at the Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurocurrency market for a comparable amount
and for a comparable period, whether or not such Eurocurrency Rate Loan was in
fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower or a Designated Borrower is
required to pay (or will be required to pay) any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04 as the case
may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

40



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower or a Designated Borrower is required to pay (or
will be required to pay) any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 11.13.

3.07 Survival. Each Loan Party’s obligations under this Article III shall
survive the termination of this Agreement, the termination of the Aggregate
Commitments and repayment of all other Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions of Closing. The obligation of each Lender to make Loans
hereunder shall not become effective, and the Closing Date shall not occur,
until the date on which each of the following conditions is satisfied:

(a) The Administrative Agent’s receipt of the following:

(i) either (i) a counterpart of this Agreement signed on behalf of each party
hereto (including each Lender under the Existing Credit Agreement) or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
at least two Business Days prior to the Closing Date;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each of the Borrower and
the Subsidiary Guarantor as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Borrower and the Subsidiary
Guarantor is duly organized, and that each of the Borrower and the Subsidiary
Guarantor is validly existing and in good standing in the State of Delaware;

(v) a favorable written opinion of Skadden, Arps, Slate, Meagher & Flom LLP,
counsel to the Borrower and the Subsidiary Guarantor, addressed to the
Administrative Agent and each Lender and dated as of the Closing Date, covering
such matters relating to the Borrower, the Subsidiary Guarantor, this Agreement
or other matters incident to the transactions contemplated by this Agreement as
the Administrative Agent may reasonably require;

 

41



--------------------------------------------------------------------------------

(vi) a certificate signed by a Responsible Officer of the Borrower (on behalf of
the Borrower) certifying that the conditions specified in Sections 4.02(a) and
(b) have been satisfied; and

(vii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b) Any fees required to be paid by the Borrower in connection with the Loan
Documents on or before the Closing Date shall have been paid.

(c) The Administrative Agent and the Lenders shall have received all
documentation and other information as is reasonably requested by the
Administrative Agent or the Lenders about the Loan Parties and required by
regulatory authorities under applicable “know your customer”, beneficial
ownership and anti-money laundering rules and regulations, including the Patriot
Act.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement (and each such Lender’s Affiliates,
successors and/or assigns) shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

4.02 Conditions to all Borrowings. The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V
(other than the representations and warranties contained in Sections 5.05(c),
5.06(b) and 5.12 for all Borrowings) or any other Loan Document that are
qualified by materiality shall be true and correct on and as of the date of such
Borrowing, and the representations and warranties that are not qualified by
materiality shall be true and correct in all material respects on and as of the
date of such Borrowing, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date (provided that
such materiality qualifier shall not be applicable to any representation or
warranty that already is qualified or modified by materiality in the text
thereof), and except that for purposes of this Section 4.02, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements delivered pursuant to clauses
(a) and (b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Borrowing or from
the application of the proceeds thereof.

(c) The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.

 

42



--------------------------------------------------------------------------------

Each Committed Loan Notice in respect of a Borrowing submitted by the Borrower
shall be deemed to be a representation and warranty that the conditions
specified in this Section 4.02 have been satisfied on and as of the date of the
applicable Borrowing.

4.03 Conditions to Initial Borrowings by each Designated Borrower. The
obligation of each Lender to make a Loan on the occasion of any Borrowing to any
Designated Borrower is subject to the satisfaction of the following conditions
precedent prior to or concurrently with the making of such Loan on the
Designated Borrower Closing Date applicable to such Designated Borrower:

(a) The Borrower shall have given the Administrative Agent at least 15 Business
Days’ prior notice of such Designated Borrower Closing Date with reasonable
details with respect thereto.

(b) The Administrative Agent shall have received (i) a Joinder Agreement
executed and delivered by the Borrower, the applicable Subsidiary and the
Administrative Agent, providing for such Subsidiary to become a Designated
Borrower, and (ii) a Note executed the Designated Borrower in favor of each
Lender requesting a Note at least two Business Days prior to the Designated
Borrower Closing Date.

(c) The Administrative Agent shall have received (i) a certificate of such
Designated Borrower, dated such Designated Borrower Closing Date, substantially
in the form of the certificates delivered by the Borrower on the Closing Date
pursuant to Section 4.01(iii) and (vi), mutatis mutandis, with appropriate
insertions and attachments, including corporate or other applicable resolutions,
other corporate or other applicable documents and certificates in respect of
such Designated Borrower substantially equivalent to comparable documents
delivered on the Closing Date and (ii) such other documents with respect to such
Designated Borrower as the Administrative Agent or the Required Lenders shall
reasonably request.

(d) The Administrative Agent shall have received a legal opinion from counsel to
such Designated Borrower in form and substance reasonably satisfactory to the
Administrative Agent as to relevant matters covered generally in the opinions
previously delivered pursuant to Section 4.01(v) hereof and to such other
matters as are customary for initial extensions of credit to a subsidiary
borrower similar to the applicable Designated Borrower.

(e) After giving effect to any actions taken as contemplated by the immediately
following sentence and Section 3.01(a), no Protesting Lender (as defined below)
shall be a Lender hereunder and no Notice of Objection (as defined below) shall
be outstanding. Any Lender that has determined in good faith that it would be
subject in making Loans to such Designated Borrower to any withholding Tax or
Other Taxes, any regulatory or legal limitation or restriction applicable
thereto or any other material financial disadvantage arising out of or
attributable to the location or jurisdiction of organization of such Designated
Borrower or the nature of its activities (a “Protesting Lender”) shall so notify
the Borrower and the Administrative Agent in writing (such notice, the “Notice
of Objection”) prior to the Designated Borrower Closing Date, and with respect
to each Protesting Lender that has not withdrawn such Notice of Objection, the
Borrower shall, effective on or before the Designated Borrower Closing Date
replace such Protesting Lender in accordance with Section 11.13.

 

43



--------------------------------------------------------------------------------

(f) The Administrative Agent and the Lenders shall have received all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer”, beneficial ownership
and anti-money laundering rules and regulations, including the Patriot Act.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each of the Borrower, the Subsidiary Guarantor and each Designated Borrower
represents and warrants to the Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each of the Borrower, the Subsidiary
Guarantor and each Designated Borrower (a) is duly organized, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation and
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to execute, deliver and perform
its obligations under the Loan Documents.

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower, the Subsidiary Guarantor and each Designated Borrower of each Loan
Document to which such Person is party, have been duly authorized by all
necessary corporate action, and do not and will not contravene (a) the terms of
any of the Borrower’s, the Subsidiary Guarantor’s or any Designated Borrower’s
Organization Documents or (b) any Law or any material contractual restriction
binding on or affecting it, except, in each case referred to in clause (b), to
the extent such contravention could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower, the Subsidiary Guarantor or any Designated Borrower of
this Agreement or any other Loan Document other than any reports required to be
filed by the Borrower with the SEC pursuant to the Exchange Act or except where
the failure to obtain such approval, consent, exemption or authorization or have
such other action, notice or filing be made could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the
Borrower, the Subsidiary Guarantor and each Designated Borrower. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of the Borrower, the Subsidiary Guarantor
and each Designated Borrower, enforceable against the Borrower, the Subsidiary
Guarantor and each Designated Borrower in accordance with its terms, subject to
the effect of applicable bankruptcy, insolvency, arrangement, moratorium and
other similar laws affecting creditors’ rights generally and to the application
of general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

44



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated September 30, 2018, and the related consolidated statements
of income or operations and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since December 31, 2017, subject to the SEC Reports, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) challenge the validity or enforceability of this Agreement, or
(b) except as disclosed in the SEC Reports, either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

5.07 Ownership of Property. Each of the Borrower and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title, or failure to have such interest, as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.08 Taxes. As of the Closing Date, the Borrower and its Subsidiaries have paid
all Taxes required to be paid and that are, in the aggregate, material to the
Borrower and its Subsidiaries as a group, except: (i) Taxes being contested in
good faith by appropriate proceedings diligently conducted; and (ii) to the
extent that any failure to pay such Taxes could not reasonably be expected to
result in a Material Adverse Effect.

5.09 ERISA Compliance; Foreign Plans. Except as has not resulted or could not
reasonably be expected to result in a Material Adverse Effect (i) each Plan is
in compliance with all material provisions of ERISA, the Code and other Federal
or state Laws and each Foreign Plan is in compliance with all material
provisions of the Laws applicable to such Foreign Plan, (ii) there are no
claims, actions or lawsuits, or action by any Governmental Authority with
respect to any Plan or Foreign Plan pending or, to the knowledge of the
Borrower, threatened and (iii) no ERISA Event or Foreign Plan Event has occurred
or is reasonably expected to occur.

 

45



--------------------------------------------------------------------------------

5.10 Margin Regulations; Investment Company Act.

(a) No part of the proceeds of any Loans will be used by the Borrower or any
Designated Borrower for any purpose that violates the provisions of the
Regulations T, U and X of the FRB.

(b) None of the Borrower, the Subsidiary Guarantor or any Designated Borrower is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.11 Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender prior to the Closing Date in connection with the
transactions contemplated hereby and the negotiation of this Agreement (in each
case, as modified or supplemented by other information so furnished or by the
SEC Reports) contains any material misstatement of fact, and no such document,
when considered collectively with all other such documents and the SEC Reports,
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by the Borrower to be reasonable at the time furnished
by the Borrower to the Administrative Agent or such Lender (it being understood
that any such projected financial information is subject to significant
uncertainties and contingencies, that no assurance can be given that any
particular projection will be realized and that actual results during the period
or periods covered by any such projected financial information may differ
materially from the projected results).

5.12 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries own
or possess the right to (through express agreement or implied right), all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses, domain names, trade secrets, know-how and other
intellectual property rights (collectively, “IP Rights”) that are possessed by
it or which are used in the operation of their respective businesses, except as
(i) specified in the SEC Reports and (ii) where the failure to own or possess
the right to use any such IP Right or where any such conflict would not
reasonably be expected to have a Material Adverse Effect. To the Actual
Knowledge of the Borrower, no slogan, trademark, service mark or trade name now
employed, or now contemplated to be employed by the Borrower or any Subsidiary,
nor the conduct of their businesses, infringes upon any IP Rights held by any
other Person, except (i) as specified in the SEC Reports and (ii) where such
infringement would not reasonably be expected to have a Material Adverse Effect.
Except as specified in the SEC Reports, no written claim or litigation regarding
any of the foregoing in this Section 5.12 is pending or, to the knowledge of the
Borrower, threatened in writing, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

5.13 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.

5.14 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied:

6.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent (for distribution to each Lender):

(a) within 90 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, Stockholders’ Equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP; audited and
accompanied by a report and opinion of Pricewaterhouse Coopers LLP or other
Registered Public Accounting Firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any, qualification or
exception as to the scope of such audit (other than any qualification or
exception related to (i) an upcoming maturity date in respect of any
Indebtedness or (ii) any potential inability to satisfy any financial
maintenance covenant on a future date in a future period); and

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations and cash flows for such fiscal
quarter and for the portion of the, Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer, chief accounting officer or
controller of the Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

47



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. The Borrower shall deliver to the
Administrative Agent (for distribution to each Lender):

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief accounting officer, chief financial officer,
treasurer or controller of the Borrower;

(b) promptly, such additional information regarding the beneficial ownership or
the business, financial or corporate affairs of the Borrower or any Subsidiary
(including any Designated Borrower), or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender (through the Administrative
Agent) may from time to time reasonably request in connection with this
Agreement; and

(c) promptly after Moody’s, S&P or Fitch shall have announced a change in the
Index Debt Rating, or if any such rating agency shall cease to have an Index
Debt Rating, written notice of such rating change or cessation.

Notwithstanding the foregoing, the information required to be delivered pursuant
to Section 6.01(a) or (b) shall be deemed to have been delivered on the date on
which such information has been posted on the Internet at www.sec.gov or such
other website previously notified by the Borrower to the Administrative Agent to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

6.03 Notices. Promptly after the Borrower’s obtaining Actual Knowledge thereof,
the Borrower shall notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter, including litigation, that has resulted or could reasonably
be expected to result in a Material Adverse Effect; and

(c) of the occurrence of any ERISA Event or Foreign Plan Event that, when taken
together with all other ERISA Events or Foreign Plan Events that have occurred
or are reasonably expected to occur, has resulted in or could reasonably be
expected to result in a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower (on behalf of the Borrower) setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

6.04 Payment of Taxes. Except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, the Borrower shall, and shall cause
each of its Subsidiaries to, pay and discharge as the same shall become due and
payable, all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets that collectively are material to the
Borrower and its Subsidiaries, taken as a whole, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP (to the extent required thereby) are
being maintained by the Borrower or such Subsidiary.

 

48



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc. The Borrower shall, and shall cause each of
its Significant Subsidiaries to, (a) preserve, renew and maintain in full force
and effect its legal existence, except in a transaction permitted by
Section 7.02, and except (other than with respect to the maintenance of the
existence of each Designated Borrower and the Subsidiary Guarantor) that no
Subsidiary shall be required to preserve, renew and maintain its legal
existence, if the Borrower or such Subsidiary shall determine that the loss
thereof could not be reasonably expected to have a Material Adverse Effect;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) take all reasonable action
to maintain the United States registrations (to the extent permitted under
applicable law) of all of its registered and validly issued IP Rights, except to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution, or any of the other
transactions permitted under Section 7.02.

6.06 Maintenance of Properties. The Borrower shall, and shall cause each of its
Subsidiaries to, maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, the Borrower shall
(a) maintain with financially sound and reputable insurance companies insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar
businesses, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons, and/or (b) retain risk through a
self insurance mechanism or by agreement with an Affiliate or externally
regulated vehicle for funding loss normally provided through insurance coverage
carried by companies engaged in the same or similar businesses and owning
similar properties.

6.08 Compliance with Laws. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except in such instances in which (i) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect and
(b) maintain in effect and enforce policies and procedures reasonably designed
to achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions in all material respects.

 

49



--------------------------------------------------------------------------------

6.09 Books and Records. The Borrower shall, and shall cause each of its
Significant Subsidiaries to, maintain proper books of record and account that
permit the preparation of consolidated financial statements of the Borrower
materially in accordance with GAAP.

6.10 Use of Proceeds. The Borrower shall use the proceeds of the Borrowings to
repurchase outstanding equity securities from its stockholders, to repay
intercompany indebtedness and for general corporate purposes.

6.11 Ownership of Designated Borrowers and the Subsidiary Guarantor. The
Borrower shall own, directly or indirectly, all of the capital stock of each
Designated Borrower and the Subsidiary Guarantor.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than inchoate indemnity obligations) hereunder shall remain
unpaid or unsatisfied:

7.01 Liens. The Borrower shall not, and shall not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 hereto and any
replacements, renewals or extensions thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount of the obligations secured or
benefited thereby is not increased at the time of such replacement, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
replacement, renewal or extension, and (iii) the direct or any contingent
obligor with respect thereto is not changed;

(c) Liens for taxes, fees, assessments or other governmental charges, levies or
claims not yet due or which are not delinquent beyond any period of grace or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP (to the extent required thereby);

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, supplier’s or other like Liens arising in the ordinary course of
business;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

50



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory or regulatory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h) Liens securing Indebtedness in respect of capital leases, Synthetic Lease
Obligations, purchase money obligations and other obligations (other than
obligations in respect of Sale Lease-Back Transactions), the proceeds of which
are used to acquire or construct fixed or capital assets or improvements with
respect thereto or any refinancings, refundings, renewals, amendments or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal, amendment or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal, amendment or extension, and provided further
that such Liens do not at any time encumber any property other than the property
financed by such Indebtedness;

(i) Liens existing on any real property or other specific tangible assets prior
to the acquisition thereof by the Borrower or existing on any such property or
asset of any Person that becomes a Subsidiary, provided that (i) such Lien is
not created solely in contemplation of such acquisition or such Person becoming
a Subsidiary, as the case may be; (ii) such Lien shall not apply to any other
property or assets of the Borrower or any other Subsidiary; and (iii) any such
Lien does not by its terms secure any Indebtedness other than Indebtedness
existing immediately prior to the time of such acquisition or such Person
becoming a Subsidiary, as the case may be; and any replacements, renewals or
extensions thereof, provided that (i) the property covered thereby is not
changed, (ii) the amount of the obligations secured or benefited thereby is not
increased at the time of such replacement, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such replacement, renewal
or extension, and (iii) the direct or any contingent obligor with respect
thereto is not changed;

(j) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(g);

(k) Liens arising by virtue of any contractual, statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts, other funds maintained with a creditor
depository institution, or investment or securities accounts; provided that
(i) such account is not a dedicated cash collateral account and is not subject
to restrictions against access by the Borrower or the relevant Subsidiary in
excess of those set forth by the regulations promulgated by the FRB, and
(ii) such account is not intended by the Borrower or any of its Subsidiaries to
provide collateral to the depository institution with respect to otherwise
unrelated obligations of the Borrower or any such Subsidiary to such depository
institution;

 

51



--------------------------------------------------------------------------------

(l) Liens arising under repurchase agreements, reverse repurchase agreements,
securities lending and borrowing agreements and similar transactions;

(m) (i) Liens arising under master netting agreements and other Swap Contracts
to hedge exposure to currency and interest rate risks entered into in the
ordinary course of business and not for speculative purposes and (ii) Liens
securing obligations in respect of cash pooling and notional pooling
arrangements and overdraft facilities in the ordinary course of business;

(n) Liens arising from precautionary filings in respect of (i) operating leases
and (ii) credit and cash management programs between third parties and customers
of the Borrower or customers of any Subsidiary of the Borrower under which the
Borrower or such Subsidiary does not have any Indebtedness;

(o) Liens arising from leases, licenses, subleases or sublicenses granted to
others in the ordinary course of business which (i) would not reasonably be
expected to have a Material Adverse Effect and (ii) do not secure any
Indebtedness;

(p) any interest or title of a lessor in the property (and the proceeds,
accession or products thereof) subject to any operating lease, and Liens arising
from Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to true leases or
leases permitted hereunder;

(q) Liens to secure intercompany Indebtedness among the Borrower and its
Subsidiaries and between Subsidiaries of the Borrower, in each case in the
ordinary course of business;

(r) Liens arising in connection with any Securitization, provided that such
Liens do not encumber any assets other than the receivables or other assets
being financed, the property securing or otherwise relating to such receivables
or other assets, and the proceeds thereof;

(s) Liens solely on deposits, advances, contractual payments, including
implementation allowances or escrows to or with landlords, customers or clients
or in connection with insurance arrangement in the ordinary course of business;

(t) Liens encumbering property or assets under construction (and proceeds or
products thereof) arising from progress or partial payments by a customer of the
Borrower or its Subsidiaries relating to such property or assets;

(u) Liens arising in connection with any Sale Lease-Back Transaction, provided
that (i) such Sale Lease-Back Transaction involves a lease for a term of not
more than three years, (ii) such Sale Lease-Back Transaction is between the
Borrower and one of its Subsidiaries, or between any of its Subsidiaries or
(iii) the Borrower or any of its Subsidiaries applies an amount equal to the net
proceeds of such Sale Lease-Back Transaction within 365 days after such Sale
Lease-Back Transaction to any of (or a combination of) (A) the prepayment or
retirement of bonds, notes, debentures or similar instruments or Indebtedness of
the Borrower or a Subsidiary of the Borrower that by its terms matures more than
12 months after its creation or (B) the purchase, construction, development,
expansion or improvement of properties or facilities that are used in or useful
to the business of the Borrower or any of its Subsidiaries;

 

52



--------------------------------------------------------------------------------

(v) other Liens to secure Indebtedness or other obligations (including Liens
arising in connection with any Sale Lease-Back Transaction not permitted by
Section 7.01(u)) other than those described above in this Section 7.01, provided
that the aggregate outstanding amount of the Indebtedness and other obligations
secured by such Liens permitted by this subsection (v) shall not, at the time of
incurrence thereof, exceed an amount equal to the greater of (x) $500,000,000
and (y) 12.5% of Consolidated Net Tangible Assets of the Borrower; and

(w) Liens (x) on advances of cash or cash equivalents in favor of the seller of
any property to be acquired in an Acquisition or other investment to be applied
against the purchase price and (y) on any cash earnest money deposits, escrow
arrangements or similar arrangements made by the Borrower or any Subsidiary in
connection with any letter of intent or purchase agreement for an Acquisition or
other transaction permitted hereunder.

7.02 Fundamental Changes. The Borrower, the Subsidiary Guarantor and each
Designated Borrower shall not: merge, dissolve, liquidate or consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries (whether now owned or hereafter acquired), taken as a whole, to or
in favor of any Person; provided, however, that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing, (i) any Person may merge with or into or consolidate with the
Borrower, the Subsidiary Guarantor or a Designated Borrower, if (A) any of the
Borrower, the Subsidiary Guarantor or a Designated Borrower is the surviving
Person or (B) if the Borrower, the Subsidiary Guarantor or the applicable
Designated Borrower, as the case may be, is not the surviving Person, (x) all
Obligations of the Borrower, the Subsidiary Guarantor or the applicable
Designated Borrower, as the case may be, shall have been assumed by the
surviving Person by operation of Law or through assumption documents
satisfactory to the Administrative Agent and (y) the surviving Person shall be
organized under the laws of any jurisdiction within the United States, and
(ii) the Borrower, the Subsidiary Guarantor or a Designated Borrower may
(A) merge into any of its Subsidiaries for the purpose of effecting a change in
its state of incorporation (if all Obligations shall have been assumed by such
Subsidiary by operation of Law or through assumption documents satisfactory to
the Administrative Agent), and (B) reincorporate in any other jurisdiction in
the United States, but must in each case promptly notify the Administrative
Agent thereof.

7.03 Use of Proceeds.

(a) The Borrower or any Designated Borrower shall not use the proceeds of any
Borrowing, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the FRB.

(b) The Borrower or any Designated Borrower will not request any Borrowing, and
the Borrower or any Designated Borrower shall not use, directly or, to its
knowledge, indirectly, the proceeds of any Borrowing (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person by the

 

53



--------------------------------------------------------------------------------

Borrower or any Designated Borrower in violation of any Anti-Corruption Laws or
(ii) for the purpose of directly or, to its knowledge, indirectly, funding,
financing or facilitating any activities, business or transaction by the
Borrower or any Designated Borrower with any Sanctioned Person, or in any
Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States, the United Kingdom or in a European Union member state.

7.04 Financial Covenants. The Borrower shall not permit its (a) Consolidated
Interest Coverage Ratio, as determined as of the end of any fiscal quarter of
the Borrower, to be less than 3.00 to 1.00 or (b) Consolidated Leverage Ratio,
as determined as of the end of any fiscal quarter of the Borrower, to exceed
3.50 to 1.00; provided that clause (a) of this Section 7.04 shall cease to apply
if the Borrower achieves the Release Condition Ratings, in each case with a
stable or better outlook, but shall be reinstated if the Index Debt Rating of
the Borrower shall be downgraded below the Release Condition Ratings.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any Designated Borrower fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan, or
(ii) within three Business Days after the same becomes due, any interest on any
Loan, or any fee due hereunder, or any other amount payable hereunder or under
any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a) or 6.05(a) (solely
with respect to the Borrower’s existence, the Subsidiary Guarantor’s existence
or the existence of any Designated Borrower to which Loans are outstanding), or
Article VII (other than Section 7.03(b)); or

(c) Other Defaults. The Borrower, the Subsidiary Guarantor or any Designated
Borrower fails to perform or observe any other covenant or agreement (not
specified in subsection (a) or (b) above) contained in any Loan Document on its
part to be performed or observed and such failure continues for 30 days after
the receipt by the Borrower of notice from the Administrative Agent thereof; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower, the
Subsidiary Guarantor or any Designated Borrower herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith
(i) if not qualified by materiality, shall be incorrect in any material respect
when made or deemed made, or (ii) if qualified by materiality, shall be
incorrect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any

 

54



--------------------------------------------------------------------------------

combined or syndicated credit arrangement) of more than the Threshold Amount
(“Specified Indebtedness”), after giving effect to any applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness
or Guarantee, or (B) fails to observe or perform any other agreement or
condition relating to any Specified Indebtedness or contained in any instrument
or agreement evidencing, securing or relating thereto, after giving effect to
any applicable grace period, if any, specified in the agreement or instrument
relating to such Specified Indebtedness, the effect of which default is to
cause, or to permit the holder or holders of such Specified Indebtedness or the
beneficiary or beneficiaries of any Specified Indebtedness constituting a
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Specified Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Specified Indebtedness to be
made, prior to its stated maturity, or such Specified Indebtedness consisting of
a Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) and the Swap Termination Value owed by
the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount, or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any Subsidiary is an Affected Party (as so
defined) and (i) the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount, and
(ii) the Borrower or such Subsidiary shall fail to make payment thereof within
the later to occur of five Business Days after the due date thereof and the
expiration of any grace periods in such Swap Contract applicable to such payment
obligation; or

(f) Inability to Pay Debts; Insolvency Proceedings, Etc. The Borrower or any
Significant Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due; or the Borrower or any of
its Significant Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of the Borrower or such Significant
Subsidiary and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to the
Borrower or such Significant Subsidiary or to all or any material part of its
property is instituted without the consent of the Borrower or such Significant
Subsidiary and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

(g) Judgments. There is entered against the Borrower or any Significant
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not paid or covered by independent third-party insurance
as to which the insurer does not dispute coverage) and the same shall remain
undischarged for a period of 60 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

55



--------------------------------------------------------------------------------

(h) ERISA. An ERISA Event or Foreign Plan Event shall have occurred that, when
taken together with all other ERISA Events or Foreign Plan Events that have
occurred, has resulted in liability of the Borrower in an aggregate amount in
excess of the Threshold Amount; or

(i) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Borrower or any of its Subsidiaries
contests in any manner the validity or enforceability of any Loan Document; or
the Borrower denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Guarantee. The guarantee contained in Article X shall cease, for any reason,
to be in full force and effect or the Borrower or the Subsidiary Guarantor shall
so assert (in each case other than (x) as a result of the satisfaction in full
of all Obligations or (y) in accordance with the terms hereof).

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower and each Designated Borrower; or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower, the Subsidiary Guarantor or any
Designated Borrower under the Bankruptcy Code of the United States, the
obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

 

56



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
JPMorgan Chase Bank, N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article (other than Section 9.06) are solely for the benefit
of the Administrative Agent and the Lenders, and the Borrower shall not have
rights as a third-party beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent: (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

57



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and (c) shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 8.02 and 11.01) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender. The Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and

 

58



--------------------------------------------------------------------------------

powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower (not to be unreasonably withheld) unless
an Event of Default shall have occurred and be continuing, to appoint a
successor, which shall be a Lender with an office in the United States, or an
Affiliate of any such Lender with an office in the United States. Such successor
Administrative Agent shall deliver to the Borrower duly completed IRS Form W-8,
W-9, or other applicable IRS forms. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 45 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement or any other Loan
Document.

 

59



--------------------------------------------------------------------------------

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, Syndication Agents or Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder. Without limiting
the foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.

9.09 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Plans in connection with the Loans or the
Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable and the
conditions for exemptive relief thereunder will be satisfied in connection with
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to, and the conditions for exemptive
relief under PTE 84-14 will be satisfied in connection with, such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement; or

 

60



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender to the effect that such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement will not give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates that:

(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates (the “Relevant Parties”) is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time (the
“Fiduciary Rule”)) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR
§ 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations), within the meaning of the Fiduciary Rule,

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any of their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Commitments or
this Agreement.

 

61



--------------------------------------------------------------------------------

(c) The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE X.

GUARANTY

10.01 Guarantee. In order to induce the Administrative Agent and the Lenders to
execute and deliver this Agreement and to make or maintain the Loans, and in
consideration thereof, each Guarantor hereby unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, to the Administrative
Agent, for the ratable benefit of the Lenders, the prompt and complete payment
and performance by the Borrower and/or each Designated Borrower, as applicable,
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations, and such Guarantor further agrees to pay any and all reasonable
expenses (including, without limitation, all reasonable fees, charges and
disbursements of counsel) which may be paid or incurred by the Administrative
Agent or by the Lenders in enforcing, or obtaining advice of counsel in respect
of, any of their rights under the guarantee contained in this Article X. The
guarantee contained in this Article X, subject to Section 10.05, shall remain in
full force and effect until the Obligations are paid in full and the Commitments
are terminated, notwithstanding that from time to time prior thereto the
Borrower and/or such Designated Borrower may be free from any Obligations. For
the avoidance of doubt and without any implication to the contrary, the
guarantee by the Borrower and all waivers, acknowledgements and agreement by the
Borrower contained in this Article X shall be limited solely to the Obligations
of the Designated Borrowers.

Each Guarantor agrees that whenever, at any time, or from time to time, it shall
make any payment to the Administrative Agent or any Lender on account of its
liability under this Article X, it will notify the Administrative Agent and such
Lender in writing that such payment is made under the guarantee contained in
this Article X for such purpose. No payment or payments made by the Borrower,
any Designated Borrower or any other Person or received or collected by the
Administrative Agent or any Lender from the Borrower, any Designated Borrower or
any other Person by virtue of any action or proceeding or any setoff or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of such Guarantor under this Article X which,
notwithstanding any such payment or payments, shall remain liable for the unpaid
and outstanding Obligations until, subject to Section 10.05, the Obligations are
paid in full and the Commitments are terminated.

 

62



--------------------------------------------------------------------------------

10.02 No Subrogation. Notwithstanding any payment made by any Guarantor pursuant
to this Article X or any set-off or application of funds of such Guarantor by
the Administrative Agent or any Lender in connection with the guarantee
contained in this Article X, no Guarantor shall be entitled to be subrogated to
any of the rights of the Administrative Agent or any Lender against the Borrower
and/or any Designated Borrower or any collateral security or guarantee or right
of offset held by the Administrative Agent or any Lender for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower and/or such Designated Borrower
in respect of payments made by such Guarantor under this Article X, until all
amounts owing to the Administrative Agent and the Lenders on account of the
Obligations are paid in full and the Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Obligations shall not have been paid in full, such amount shall
be held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine. The provisions of this Section 10.02 shall survive the term of the
guarantee contained in this Article X and the payment in full of the Obligations
and the termination of the Commitments and this Agreement.

10.03 Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated under this Article X notwithstanding that, without any
reservation of rights against such Guarantor, and without notice to or further
assent by such Guarantor, any demand for payment of or reduction in the
principal amount of any of the Obligations made by the Administrative Agent or
any Lender may be rescinded by the Administrative Agent or such Lender, and any
of the Obligations continued, and the Obligations, or the liability of any other
party upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and this Agreement and any other documents executed and delivered in
connection herewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Lenders (or the Required Lenders, as the case may be)
may deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Administrative Agent or any Lender for
the payment of the Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Obligations or for the guarantee contained in this Article X
or any property subject thereto.

10.04 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon the guarantee contained in this Article X or acceptance of the guarantee
contained in this Article X; the Obligations shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Article X; and all
dealings between the Borrower or any Designated Borrower or any Guarantor, on
the one hand, and the

 

63



--------------------------------------------------------------------------------

Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article X. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon such Guarantor, the Borrower or any Designated Borrower with respect to
the Obligations. To the full extent permitted by law, the guarantee contained in
this Article X shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement, any of the Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) the legality under
applicable Laws of repayment by the Borrower and/or any Designated Borrower of
the Obligations or the adoption of any requirement of law purporting to render
any Obligations null and void, (c) any defense, setoff or counterclaim (other
than a defense of payment or performance by the Borrower and/or a Designated
Borrower) which may at any time be available to or be asserted by such Guarantor
against the Administrative Agent or any Lender, (d) any change in ownership of
the Borrower and/or any Designated Borrower, any merger or consolidation of the
Borrower and/or any Designated Borrower into another Person or any loss of the
Borrower’s and/or any Designated Borrower’s separate legal identity or
existence, or (e) any other circumstance whatsoever (with or without notice to
or knowledge of the Borrower, any Designated Borrower or any Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Obligations, or of any Guarantor under the guarantee contained
in this Article X in bankruptcy or in any other instance. When the
Administrative Agent or any Lender is pursuing its rights and remedies under
this Article X against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, pursue such rights and remedies as it
may have against the Borrower and/or any Designated Borrower or any other Person
or against any collateral security or guarantee for the Obligations or any right
of offset with respect thereto, and any failure by the Administrative Agent or
any Lender to pursue such other rights or remedies or to collect any payments
from the Borrower and/or any Designated Borrower or any such other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower and/or any Designated Borrower
or any such other Person or of any such collateral security, guarantee or right
of offset, shall not relieve the Borrower of any liability under this Article X
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Administrative Agent and the Lenders
against any Guarantor.

10.05 Reinstatement. The guarantee contained in this Article X shall continue to
be effective, or be automatically reinstated without any further action, as the
case may be, if at any time payment, or any part thereof, of any of the
Obligations is rescinded or must otherwise be restored or returned by the
Administrative Agent or any Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or such Designated Borrower or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or such Designated Borrower
or any substantial part of its property, or otherwise, all as though such
payments had not been made.

10.06 Payments. Each Guarantor hereby agrees that any payments in respect of the
Obligations pursuant to this Article X will be paid to the Administrative Agent
without setoff or counterclaim in U.S. Dollars, at the office of the
Administrative Agent specified in Section 11.02.

 

64



--------------------------------------------------------------------------------

10.07 Independent Obligations. The obligations of each Guarantor under the
guarantee contained in Article X are independent of the obligations of the
Borrower or any Designated Borrower, and a separate action or actions may be
brought and prosecuted against such Guarantor whether or not the Borrower or
such Designated Borrower is joined in any such action or actions. Each Guarantor
waives, to the full extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by the Borrower or a Designated Borrower or other circumstance which
operates to toll any statute of limitations as to the Borrower or such
Designated Borrower shall operate to toll the statute of limitations as to such
Guarantor.

10.08 Release. The guarantee contained in this Article X by the Subsidiary
Guarantor will be automatically released without any further action by the
Administrative Agent, any Lender, any Loan Party or any other Person if the
Subsidiary Guarantor is no longer a guarantor of the Existing Facility or any
replacement of the Existing Facility; provided that such guarantee shall not be
released if the Subsidiary Guarantor guarantees any syndicated credit facility
or any Indebtedness issued in a Capital Markets Transaction; provided further
that if the guarantee hereunder is released pursuant to this Section 10.08, the
guarantee shall automatically and immediately be reinstated without any further
action if the Subsidiary Guarantor subsequently guarantees any syndicated credit
facility or any Indebtedness issued in a Capital Markets Transactions. The
Administrative Agent shall provide any documentation reasonably requested by the
Borrower to acknowledge or evidence such release; provided that no such
documentation shall be required to effect such release hereunder. In the event
that the Subsidiary Guarantor shall be released from the guarantee under the
Existing Facility or any replacement of the Existing Facility and in connection
with such release the Borrower modifies or amends the Existing Facility or such
replacement of the Existing Facility to include any additional covenant or event
of default or to make any existing covenant or event of default more restrictive
than the correlative covenant or event of default hereunder, then the Agreement
shall be deemed to include such additional covenant or event of default or make
such correlative covenant or event of default as restrictive as such more
restrictive covenant or event of default.

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any Designated Borrower therefrom, shall be effective unless in writing signed
by the Required Lenders, the Borrower and each Designated Borrower, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) or Section 4.03 without the
written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) or extend the Maturity Date with respect to
the Loans of any Lender, in each case without the written consent of such Lender
(it being understood that any amendment or waiver related to Early Maturity
Events shall only require the consent of the Required Lenders);

 

65



--------------------------------------------------------------------------------

(c) postpone any date fixed by this Agreement or any other Loan Document for any
scheduled payment of principal, interest, fees or other amounts due to the
Lenders (or any of them) or any scheduled expiration of the Aggregate
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

(d) subject to Section 3.03, reduce the principal of, or the rate of interest
specified herein on, any Loan, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder;

(e) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) release the guaranty contained in Article X without the written consent of
each Lender (other than (i) as provided in Section 10.08 or (ii) with respect to
any Designated Borrower upon termination of such Subsidiary’s designation as a
Designated Borrower in accordance with Section 11.18); or

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
(or, subject to the penultimate sentence of this Section 11.01, the Lenders of
any class) required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

and, provided further, that no such amendment, waiver or consent shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
under this Agreement without the prior written consent of the Administrative
Agent in addition to the Lenders required above. Without limiting the generality
of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time. Notwithstanding anything to
the contrary herein, (i) any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of Lenders
holding Loans of a particular class (but not the Lenders holding Loans of any
other class) or Commitments may be effected by an agreement or agreements in
writing entered into by the Borrower, each Designated Borrower and the requisite
percentage in interest of the affected Lenders that would be required to consent
thereto under this Section 11.01 if such Lenders were the only Lenders hereunder
at such time, and (ii) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent under this Agreement, except that
(x) the Commitment of such Lender may not be increased or extended without the
consent of such Lender and (y) the principal amount of, or interest or fees
payable on, Loans may not be reduced or excused or the scheduled date of payment
may not be postponed as to such Defaulting Lender without such Defaulting
Lender’s consent.

 

66



--------------------------------------------------------------------------------

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows: (i) if
to any Loan Party or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02 or in the Joinder Agreement applicable thereto; provided that any
Loan Party shall be notified by electronic mail of any notice sent by
telecopier; and (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent and each Loan Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (or in the case
of any Loan Party, the Borrower), provided that approval of such procedures may
be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

67



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the any Loan Party, any Lender or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
result from the gross negligence or willful misconduct of such Agent Party as
determined by a court of competent jurisdiction in a final non-appealable
judgment; provided, however, that in no event shall any Agent Party have any
liability to any Loan Party, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each Loan Party and the Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower,
provided that such indemnity shall not be available as to any Indemnitee (as
defined in Section 11.04(b)) to the extent that such losses, costs, expenses and
liabilities result from the gross negligence or willful misconduct of such
Indemnitee. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

68



--------------------------------------------------------------------------------

(f) Deemed Notices to Designated Borrowers. Any notice given under this
Section 11.02 to the Borrower shall also be deemed notice to any Designated
Borrower and the Borrower shall be entitled to give any notice on behalf of any
Designated Borrower.

11.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and the Arrangers (including the
reasonable and documented fees, charges and disbursements of one counsel for the
Administrative Agent and the Arrangers), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out-of-pocket expenses incurred by the
Administrative Agent, any Arranger, any Syndication Agent, any Documentation
Agent or any Lender (including the reasonable and documented fees, charges and
disbursements of one counsel for the Administrative Agent, the Arrangers, the
Syndication Agents and the Documentation Agents and one local counsel in each
jurisdiction of organization of any Loan Party but only so long as such
jurisdiction is different from the jurisdiction of organization of the Borrower
(such jurisdiction, the “Applicable Jurisdiction”)(and, in the case of an actual
or perceived conflict of interest where the Administrative Agent and/or its
Affiliates, the Arrangers, the Syndication Agents and/or the Documentation
Agents affected by such conflict has retained its own counsel, of another law
firm acting as counsel for such Person and another local counsel in each
Applicable Jurisdiction)) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made, including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, the Syndication
Agents, the Documentation Agents each Lender and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses (including the reasonable and
documented fees, charges and disbursements of one counsel for the Indemnitees
and one local counsel for the Indemnitees in each Applicable Jurisdiction)(and,
in the case of an actual or perceived conflict of interest where the Indemnitees
affected by such conflict have retained its own counsel, of another law firm
acting as counsel for such Indemnitee and another local counsel in each
Applicable Jurisdiction)) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in

 

69



--------------------------------------------------------------------------------

connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom and (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, its equity holders, affiliates or creditors, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) result from the gross negligence or willful
misconduct of such Indemnitee as determined by a court of competent jurisdiction
in a final non-appealable judgment or (y) result from a claim brought by the
Borrower against an Indemnitee for a material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, but without releasing the
Borrower from its obligation to do so, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof; provided that the foregoing shall in no way modify the indemnification
obligations of the Borrower pursuant to subsection (b) above. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a court of competent jurisdiction in a final non-appealable judgment.

 

70



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
30 days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of this
Agreement, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any Designated Borrower may assign (except as permitted hereunder) or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower or any Designated Borrower without such
consent shall be null and void) and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section 11.06 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, the Arrangers, the Syndication
Agents, the Documentation Agents, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

71



--------------------------------------------------------------------------------

(i) Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (b)(i)(A) of this Section, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$15,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and the last
sentence of this subsection (b)(iii) and, in addition: (A) the consent of the
Borrower (such consent not to be unreasonably withheld or delayed) shall be
required unless (1) subject to the last sentence of this clause (iii), an Event
of Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required; provided that the consent
of the Administrative Agent is not required if such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund. Notwithstanding the foregoing, if
an Event of Default, other than pursuant to Section 8.01(a) or Section 8.01(f),
has occurred and is continuing, no assignments will be permitted to be made
without the consent of the Borrower, which consent shall not be unreasonably
withheld or delayed, other than to other Lenders, Affiliates of Lenders,
Approved Funds, or other commercial banks or regulated financial institutions
which are rated by (or whose direct or indirect parent are rated by) S&P,
Moody’s or Fitch.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

72



--------------------------------------------------------------------------------

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, with respect to payments by or
on account of any obligation of any Loan Party hereunder or under any other Loan
Document, and the benefits of Sections 3.04, 3.05, and 11.04 with respect to
facts and circumstances, in each case, occurring prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall, in the absence of manifest error, be conclusive, and the
Borrower, the Administrative Agent, and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly, with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and (iv) unless an
Event of Default has occurred and is continuing, any such participation must be
approved by the Borrower, which approval shall not be unreasonably withheld or
delayed. Notwithstanding the foregoing, if an Event of Default, other than
pursuant

 

73



--------------------------------------------------------------------------------

to Section 8.01(a) or Section 8.01(f), has occurred and is continuing, no
participations will be permitted to be made without the consent of the Borrower,
which consent shall not be unreasonably withheld or delayed, other than to other
Lenders, Affiliates of Lenders, Approved Funds, or other commercial banks or
regulated financial institutions which are rated by (or whose direct or indirect
parent are rated by) S&P, Moody’s or Fitch. Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 11.01 that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.11 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Commitments, Loans or other obligations under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any obligations under any Loan Document) except to the extent that
such disclosure is necessary to establish that such obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless (A) the sale of the participation to such
Participant is made with the Borrower’s prior written consent (which consent
shall not be unreasonably withheld) or (B) such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower and any Designated Borrower,
to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other relevant central bank; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

74



--------------------------------------------------------------------------------

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or any of its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) in any legal, judicial, administrative proceeding
or in accordance with a judicial or other governmental order, subpoena,
interrogatory, discovery request, investigative demand or other legal process or
as required by applicable law or regulations (in which case the Administrative
Agent or such Lender shall promptly notify the Borrower in writing, in advance,
and give the Borrower the opportunity to seek confidential treatment of the
information prior to such disclosure, to the extent permitted by law), (d) to
any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Securitization, swap or derivative
transaction relating to the Borrower and its obligations, or any Subsidiary and
its obligations, or any credit insurance provider relating to the Borrower and
its Obligations, (g) with the consent of the Borrower, (h) to rating agencies
or, on a confidential basis, to the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers with respect to
the Loans or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or any of its
Subsidiaries.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary; provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential or should, because of its nature, reasonably be understood to be
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

75



--------------------------------------------------------------------------------

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender to or for the credit or the account of any Loan
Party against any and all of the obligations of any Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of any Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
may have. Each Lender agrees to notify the applicable Loan Party and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. Notwithstanding the foregoing, if any Defaulting Lender
shall exercise any such right of setoff, (i) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent and the Lenders and
(ii) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of set off.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower or any Designated
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

76



--------------------------------------------------------------------------------

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by email or facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.11 Survival. All covenants, agreements, representations and warranties made
by any Loan Party herein and in the certificates or other instruments delivered
in connection with or pursuant to this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
or Obligation payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay (or will be required to pay)
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 or if any Lender determines
pursuant to Section 3.02 that it is not permitted to make Eurocurrency Rate
Loans, or if any Lender is a Defaulting Lender, or if any Lender declines to
approve any waiver, amendment or modification of this Agreement or any Loan
Document that requires approval of all Lenders pursuant to Section 11.01 or if
any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that: (a) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b); (b) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents

 

77



--------------------------------------------------------------------------------

(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts); (c) in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and (d) such assignment does not conflict
with applicable Laws. A Lender shall not be required to make any such assignment
or delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
SITTING IN NEW YORK COUNTY (OR, IN THE EVENT SUCH COURT LACKS SUBJECT MATTER
JURISDICTION, ANY COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY) AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

78



--------------------------------------------------------------------------------

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Borrower acknowledges and agrees that
(except, with respect to clauses (ii) and (iii) below, as expressly set forth in
any other engagement agreement between the Borrower and/or any of its
Affiliates, on the one hand, and the Administrative Agent, any Syndication
Agent, any Documentation Agent, any Lender or any Arranger, on the other hand):
(i) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Lenders and the
Arrangers, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, the
Syndication Agents, the Documentation Agents, the Lenders and the Arrangers each
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person; (iii) neither the Administrative
Agent, any Syndication Agent, any Documentation Agent, any Lender nor any other
Arrangers have assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent, the Syndication Agents, the
Documentation Agents, the Lenders or the Arrangers have advised or are currently
advising the Borrower or any of its Affiliates on other matters) and neither the
Administrative Agent, any Syndication Agent, any Documentation Agent, any Lender
nor any other Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Syndication Agents, the Documentation Agents, the
Lenders and the Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, any
Syndication Agent, any Documentation Agent, any Lender nor any other Arranger
has any obligation to disclose any of such interests by virtue of any advisory,

 

79



--------------------------------------------------------------------------------

agency or fiduciary relationship; and (v) the Administrative Agent, the
Syndication Agents, the Documentation Agents, the Lenders and the other
Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent, the Syndication
Agents, the Documentation Agents, the Lenders and the other Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty.

11.17 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Patriot Act.

11.18 Termination of Joinder Agreements. Following written notice from the
Borrower to the Administrative Agent that it wishes to terminate any
Subsidiary’s designation as a Designated Borrower and upon payment in full of
all Obligations of such Designated Borrower, any Joinder Agreement entered by
such Designated Borrower with respect to this Agreement shall be deemed to have
been terminated, and all guaranty obligations of the Borrower under Article X in
respect of such Designated Borrower shall be terminated as of the date of the
termination of such Joinder Agreement but subject to the second paragraph of
Section 10.01.

11.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

80



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

11.20 Amendment and Restatement; No Novation. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement effective from and
after the Closing Date. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby are not intended by the
parties to be, and shall not constitute, a novation or an accord and
satisfaction of the Loans, the Obligations or any other obligations owing to the
lenders under the Existing Credit Agreement or the other agreements and
documents executed in connection therewith. On the Closing Date, the credit
facility and the terms and conditions thereof described in the Existing Credit
Agreement shall be amended and replaced by the credit facility and the terms and
conditions thereof described in this Agreement, and all Loans and other
Obligations of the Borrower or any Designated Borrower outstanding as of the
Closing Date under the Existing Credit Agreement shall be deemed automatically
to be Loans and Obligations of the Borrower and the applicable Designated
Borrower outstanding under the facility described herein (such that the Loans
(as defined in the Existing Credit Agreement) outstanding on the Closing Date
under the Existing Credit Agreement shall be converted into Loans outstanding
under this Agreement). Notwithstanding the foregoing, this Agreement amends,
restates and replaces the Existing Credit Agreement in its entirety.

(Remainder of Page Intentionally Left Blank)

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PAYPAL HOLDINGS, INC. By:  

/s/ Anthony Glasby

Name:   Anthony Glasby Title:   Treasurer PAYPAL, INC. By:  

/s/ Anthony Glasby

Name:   Anthony Glasby Title:   Treasurer

PayPal Credit Agreement Signature Page

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender By:  

/s/ Peter B. Thauer

Name:   Peter B. Thauer Title:   Managing Director

PayPal Credit Agreement Signature Page

 



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory

PayPal Credit Agreement Signature Page

 



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A., as a Lender By:  

/s/ Anjelica Kelly

Name:   Anjelica Kelly Title:   Authorized Signatory

 

PayPal Credit Agreement Signature Page



--------------------------------------------------------------------------------

HSBC Bank USA, N.A., as a Lender By:  

/s/ David Wagstaff

Name:   David Wagstaff Title:   Managing Director

 

PayPal Credit Agreement Signature Page



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:  

/s/ Paul Tedesco

Name:   Paul Tedesco Title:   Director

 

PayPal Credit Agreement Signature Page



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:  

/s/ Laura L. Olson

Name:   Laura L. Olson Title:   Vice President

 

PayPal Credit Agreement Signature Page



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Mathew Harvey

Name:   Mathew Harvey Title:   Managing Director By:  

/s/ Gregory R. Paul

Name:   Gregory R. Paul Title:   Managing Director

 

PayPal Credit Agreement Signature Page



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable
Percentage  

JPMorgan Chase Bank, N.A.

   $ 1,000,000,000        20.00 % 

Goldman Sachs Bank USA

   $ 1,000,000,000        20.00 % 

Morgan Stanley Bank, N.A.

   $ 600,000,000        12.00 % 

HSBC Bank USA, National Association

   $ 600,000,000        12.00 % 

MUFG Bank, Ltd.

   $ 600,000,000        12.00 % 

Bank of America, N.A.

   $ 600,000,000        12.00 % 

BNP Paribas

   $ 600,000,000        12.00 % 

Total

   $ 5,000,000,000        100.00 % 

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

None.

 

Schedule 7.01



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

BORROWER OR ANY DESIGNATED BORROWER:

PayPal Holdings, Inc.

2211 N. First Street San Jose, CA 95131

Attention: Anthony Glasby

Telephone: (408) 967-5488

Telecopier: (408) 967-9918

Electronic Mail: tglasby@paypal.com, with a copy to flromero@paypal.com

With a copy to:

PayPal Holdings, Inc.

2211 N. First Street San Jose, CA 95131

Attention: General Counsel

Telecopier: (408) 824-1306

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue

Los Angeles, California 90071

Attention: Kristine Dunn

Telephone: (213) 687-5493

Telecopier: (213) 621-5493

Electronic Mail: kristine.dunn@skadden.com

 

Schedule 11.02



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Administrative Agent

JPMorgan Chase Bank

Loan and Agency Services Group

500 Stanton Christiana Road, NCC5, Floor 1

Newark, Delaware 19713

Attention: Lauren Mayer

Telephone: 302-634-1946

Electronic Mail: 12012443629@tls.ldsprod.com, with a copy to
lauren.mayer@jpmorgan.com

Bank Name: JPMorgan Chase Bank, N.A.

Account Name: LS2 Incoming Account

Account No.: 9008113381H3707

Reference: PayPal Holdings, Inc.

Attention: Loan & Agency

ABA No.: 021 000 021

With a copy to:

JPMorgan Chase Bank

383 Madison Avenue, 24th Floor

New York 10179

Attention: Peter Thauer

Telephone: 212-270-6289

Electronic Mail: Peter.Thauer@jpmorgan.com

 

Schedule 11.02



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date: [    ]

 

To:

JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated 364-Day Credit and
Guarantee Agreement, dated as of November 26, 2018 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among PayPal Holdings, Inc., a Delaware corporation (the “Borrower”), PayPal,
Inc., a Delaware corporation, the Designated Borrowers from time to time parties
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.

The undersigned hereby requests (select one):

 

  ☐

A Borrowing of Loans                                         ☐ A conversion or
continuation of Loans

 

  1.

On                                                                      (a
Business Day).

 

  2.

In the amount of $                                             .

 

  3.

Comprised of:                                          
               .                

    [Type of Loan requested]

 

  4.

For Eurocurrency Rate Loans: with an Interest Period of              months.

 

[PAYPAL HOLDINGS, INC.][DESIGNATED BORROWER] By:  

                 

Name:  

 

Title:  

 

 

Form of Committed Loan Notice

A - 1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

[DATE]       $[                    ]

FOR VALUE RECEIVED, the undersigned (the “[Designated] Borrower”) hereby
promises to pay to [                                           ] or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to the [Designated] Borrower under that certain Amended and
Restated 364-Day Credit and Guarantee Agreement, dated as of November 26, 2018
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among [PayPal Holdings, Inc., as
Borrower][the Borrower], PayPal, Inc., the Designated Borrowers from time to
time parties thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent.

The [Designated] Borrower promises to pay interest on the unpaid principal
amount of each Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in U.S. Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

The [Designated] Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

(Remainder of Page Intentionally Left Blank)

 

Form of Note

B - 1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[PAYPAL HOLDINGS, INC.][DESIGNATED BORROWER] By:  

                 

Name:  

 

Title:  

 

 

Form of Note

B - 2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan

Made

 

Amount of

Loan

Made

  

End of

Interest

Period

  

Amount of

Principal
or Interest

Paid This

Date

  

Outstanding
Principal
Balance

This Date

  

Notation

Made by

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

    

 

 

 

 

  

 

  

 

  

 

  

 

 

Form of Note

B - 3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: _______________,____

 

To:

JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated 364-Day Credit and
Guarantee Agreement, dated as of November 26, 2018 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among PayPal Holdings, Inc., a Delaware corporation (the
“Borrower”), PayPal, Inc., a Delaware corporation, the Designated Borrowers from
time to time parties thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                         of the Borrower, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant to the extent required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2. To the best knowledge of the undersigned:

[select one:]

[during such fiscal period, the Borrower performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]

—or—

 

Form of Compliance Certificate

C - 1



--------------------------------------------------------------------------------

[during such fiscal period, the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]

3. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as

of ______________, _________.

 

PAYPAL HOLDINGS, INC. By:  

                                          

Name:  

 

Title:  

 

 

Form of Compliance Certificate

C - 2



--------------------------------------------------------------------------------

For the Quarter/Year ended ______________________(“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.   Section 7.04(a) — Consolidated Interest Coverage Ratio.   A.   
Consolidated EBITDA for four consecutive fiscal quarters ending on Statement
Date (“Subject Period”):    $                            

 

  1.    Consolidated Net Income for Subject Period:    $        

 

  2.    Interest expense for Subject Period:    $        

 

  3.    Depreciation and amortization expense (including amortization or
impairment of Intangible Assets for Acquisitions or Dispositions) for Subject
Period:    $        

 

  4.    Income tax expense for Subject Period:    $        

 

  5.    Non-cash charges or expenses related to equity plans or equity awards
for Subject Period:    $        

 

  6.    Payroll taxes on exercise of stock options or vesting of restricted
stock units or other equity awards for Subject Period:    $        

 

  7.    Impairment of goodwill for Subject Period:    $        

 

  8.    Extraordinary losses from Acquisitions or Dispositions (in the case of
Dispositions, not in the ordinary course of business (as determined by the
Borrower in good faith)) for Subject Period:    $        

 

  9.    Transaction expenses from Acquisitions and Dispositions for Subject
Period:    $        

 

  10.    Non-cash restructuring charges and other non-cash exit and disposal
costs1 for Subject Period:    $        

 

  11.    Extraordinary gains from Acquisitions and Dispositions (in the case of
Dispositions, not in the ordinary course of business (as determined by the
Borrower in good faith)) for Subject Period:    $        

 

  12.    Reversals of non-cash restructuring charges and other non-cash exit and
disposal costs for Subject Period:    $        

 

 

1 

There shall be a subtraction from Consolidated EBITDA when cash payments in
respect of such restructuring charges and exit and disposal costs are made.

 

Form of Compliance Certificate

C - 3



--------------------------------------------------------------------------------

  13.            Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 +
9 + 10 - 11 - 12):    $        

 

  B.    Consolidated Interest Expense for Subject Period:    $        

 

  C.   

Consolidated Interest Coverage Ratio as of Statement Date

(Line I.A.13 ÷ Line I.B):

          

 

  (i)        Minimum permitted:    3.00 to 1.00   (ii)        Covenant
Compliance?1    YES / NO / N/A II.   Section 7.04(b) — Consolidated Leverage
Ratio.      A.    Consolidated Total Debt as of Statement Date:    $        

 

  B.    Consolidated Leverage Ratio as of Statement Date (Line II.A ÷ Line
I.A.13):           

 

  (i)        Maximum permitted:    3.50 to 1.00   (ii)        Covenant
Compliance?    YES / NO

 

1 

Covenant to comply with the Consolidated Interest Coverage Ratio shall cease to
apply if the Borrower achieves the Release Condition Ratings, in each case with
a stable or better outlook, but shall be reinstated if the Index Debt Rating of
the Borrower shall be downgraded below the Release Condition Ratings.

 

Form of Compliance Certificate

C - 4



--------------------------------------------------------------------------------

For the Quarter/Year ended ______________ (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated EBITDA

   Quarter
Ended      Quarter
Ended      Quarter
Ended      Quarter
Ended      Twelve
Months
Ended  

Consolidated Net Income

              

+ interest expense

              

+ depreciation and amortization expense (including amortization or impairment of
Intangible Assets for Acquisitions or Dispositions)

              

+ income tax expense

              

+ non-cash charges or expenses relating to equity plans or equity awards

              

+ payroll taxes on exercise of stock options or vesting of restricted stock
units or other equity awards

              

+ impairment of goodwill:

              

+ extraordinary losses from Acquisitions and Dispositions (in the case of
Dispositions, not in the ordinary course of business (as determined by the
Borrower in good faith)):

              

 

Form of Compliance Certificate

C - 5



--------------------------------------------------------------------------------

+ transaction expenses from Acquisitions and Dispositions:

                                                                               

+ non-cash restructuring charges and other non-cash exit and disposal costs2:

              

- extraordinary gains from Acquisitions and Dispositions (in the case of
Dispositions, not in the ordinary course of business (as determined by the
Borrower in good faith)):

              

- reversals of non-cash restructuring charges and other non-cash exit and
disposal costs:

              

= Consolidated EBITDA

              

 

2 

There shall be a subtraction from Consolidated EBITDA when cash payments in
respect of such restructuring charges and exit and disposal costs are made.

 

Form of Compliance Certificate

C - 6



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated 364-Day Credit and Guarantee Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:                                                  

    

                                                                 

 

2.

Assignee:                                                  

    

                                                                 

 

    

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

3.

Borrower: PayPal Holdings, Inc.

 

4.

Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

1 

Select as applicable.

 

Form of Assignment and Assumption

D - 1



--------------------------------------------------------------------------------

5.

Credit Agreement: Amended and Restated 364-Day Credit and Guarantee Agreement,
dated as of November 26, 2018, among PayPal Holdings, Inc., PayPal, Inc., the
Designated Borrowers from time to time parties thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

6.

Assigned Interest[s]

 

Aggregate Amount of

Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans2  

$

   $          %  

$

   $          %  

$

   $          %  

Effective Date:                                , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

                                      

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

[Consented to and]3 Accepted:

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

Form of Assignment and Assumption

D - 2



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

                                          

  Title: [Consented to:]4 PAYPAL HOLDINGS, INC. By:  

 

  Title:

 

4 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

Form of Assignment and Assumption

D - 3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

PAYPAL HOLDINGS, INC. AMENDED AND RESTATED 364-DAY CREDIT AND

GUARANTEE AGREEMENT

DATED AS OF NOVEMBER 26, 2018

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

Form of Assignment and Assumption

D - 4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

Form of Assignment and Assumption

D - 5



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated 364-Day Credit and
Guarantee Agreement dated as of November 26, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PAYPAL HOLDINGS, INC., a Delaware corporation (the
“Borrower”), PayPal, Inc., a Delaware corporation, the Designated Borrowers from
time to time parties thereto, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of its interests in the Loan(s) (as well as any Note(s) evidencing such Loan
interest(s)) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                                  

  Name:   Title:

Date:                     , 20[    ]

 

U.S. Tax Compliance Form of Tax Certificate

E - 1



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated 364-Day Credit and
Guarantee Agreement dated as of November 26, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PAYPAL HOLDINGS, INC., a Delaware corporation (the
“Borrower”), PayPal, Inc., a Delaware corporation, the Designated Borrowers from
time to time parties thereto, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                                  

  Name:   Title:

Date:                     , 20[    ]

 

U.S. Tax Compliance Form of Tax Certificate

E - 2



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated 364-Day Credit and
Guarantee Agreement dated as of November 26, 2018 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PAYPAL HOLDINGS, INC., a Delaware corporation (the
“Borrower”), PayPal, Inc., a Delaware corporation, the Designated Borrowers from
time to time parties thereto, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                                  

  Name:   Title:

Date:                     , 20[    ]

 

U.S. Tax Compliance Form of Tax Certificate

E - 3



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to Amended and Restated 364-Day Credit and Guarantee
Agreement dated as of November 26, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PAYPAL HOLDINGS, INC., a Delaware corporation (the
“Borrower”), PayPal, Inc., a Delaware corporation, the Designated Borrowers from
time to time parties thereto, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of its interests in the Loan(s) (as well as any Note(s) evidencing such Loan
interest(s)) in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) with respect to
the extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                                  

  Name:   Title:

Date:                     , 20[    ]

 

U.S. Tax Compliance Form of Tax Certificate

E - 4



--------------------------------------------------------------------------------

EXHIBIT F

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of                     , 201     (this “Joinder
Agreement”), among                          (the “Subsidiary”), PAYPAL HOLDINGS,
INC., a Delaware corporation (the “Borrower”) and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
several banks and other financial institutions (the “Lenders”) from time to time
parties to the Amended and Restated 364-Day Credit and Guarantee Agreement,
dated as of November 26, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein being used herein as therein defined), by and among the
Borrower, PayPal, Inc., the Designated Borrowers from time to time parties
thereto the Lenders and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, the parties to this Joinder Agreement wish to add the Subsidiary as the
Designated Borrower to the Credit Agreement in the manner hereinafter set forth;
and

WHEREAS, this Joinder Agreement is entered into pursuant to Section 4.03(b) of
the Credit Agreement;

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

1. The Subsidiary hereby acknowledges that it has received and reviewed a copy
of the Credit Agreement, and acknowledges and agrees to:

(a) join the Credit Agreement as a Designated Borrower;

(b) be bound by all covenants, agreements and acknowledgments attributable to
the Designated Borrower in the Credit Agreement; and

(c) perform all obligations and duties required of it by the Credit Agreement.

2. The Subsidiary hereby represents and warrants that the representations and
warranties with respect to it contained in Article V of the Credit Agreement or
which are contained in any certificate furnished by or on behalf of it are true
and correct in all material respects on the date hereof.

3. The address and jurisdiction of organization of the Subsidiary is set forth
below:

 

Address  

                                          

      

 

Attn:  

 

Telecopy:  

 

 

Joinder Agreement

F - 1



--------------------------------------------------------------------------------

Telephone:   Jurisdiction   of organization:  

                                      

4. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Joinder Agreement

F - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its duly authorized officer as of the day and
year first above written.

 

[DESIGNATED BORROWER], as the Designated Borrower By:  

                                      

  Name:   Title: PAYPAL HOLDINGS, INC., as the Borrower By:  

                                  

  Name:   Title:

 

ACKNOWLEDGED AND AGREED TO: JPMORGAN CHASE BANK, N.A. as Administrative Agent
By:  

                                              

  Name:   Title:

 

Joinder Agreement

F - 3